 

EXHIBIT 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED.   [***]  INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

 

 

 

LICENSE AGREEMENT

 

BETWEEN

 

CALVIN KLEIN, INC.

 

AND

 

MOVADO GROUP, INC.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I.   GRANT

1

 

 

 

 

 

 

1.1

License

 

1

 

 

1.1.1

Exclusion of Certain E-Commerce Sales

1

 

 

1.1.2

Right to Manufacture

2

 

 

1.1.3

Right to Operate Retail Stores

2

 

1.2

Reservation

3

 

 

1.2.1

Retail Stores; Company-Controlled Stores

3

 

 

1.2.2

E-Commerce/M-Commerce/Promotional Goods

3

 

 

1.2.3

Third Party Licensees

4

 

1.3

Limitations

4

 

1.4

Definitional Disputes

4

 

1.5

Exploitation of the License

4

 

 

1.5.1

Best Efforts

4

 

 

1.5.2

Non-Competition

5

 

1.6

Showrooms; In-Store Shops; Trade Shows

5

 

 

1.6.1

Showrooms

5

 

 

1.6.2

In-Store Shops

5

 

 

1.6.3

Trade Shows

5

 

 

1.6.4

Visual Design Personnel

5

 

 

 

 

 

ARTICLE II.  LICENSE PERIOD

6

 

 

 

 

 

 

2.1

License Period

6

 

2.2

Extension

6

 

 

 

 

 

ARTICLE III.  SALES

6

 

 

 

 

 

 

3.1

Sales/Marketing and Production Plans

6

 

3.2

Deliberately Omitted

7

 

3.3

Sales to CKI and its Employees, Affiliates, and CKI Third-Party Licensees

7

 

 

 

 

ARTICLE IV.  LICENSE FEES

7

 

 

 

 

 

 

4.1

Requirement of Royalties

7

 

 

4.1.1

Percentage Royalties or Fees

7

 

 

4.1.2

Gross and Net Sales

8

 

 

4.1.3

Guaranteed Minimum Royalties or Fees or MGF's

8

 

4.2

Royalty Statements

9

 

4.3

Books and Records

9

 

4.4

Underpayments

9

 

4.5

Manner of Payment

10

 

4.6

Interest on Late Payment

10

 

4.7

No Set-Off

10

 

4.8

Taxes

10

 

4.9

Financial Statements/Retail Sell-Through

10

 

 

 

 

ARTICLE V.  ADVERTISING AND PROMOTION

11

 

 

 

 

 

5.1

Advertising

11

 

 

5.1.1

Deliberately Omitted

11

 

 

5.1.2

Advertising Obligation

11

 

 

5.1.3

CRK Fee

12

 

 

5.1.4

Co-op Advertising

12

 

--------------------------------------------------------------------------------

 

 

 

5.1.5

Sole and Absolute Contribution

13

 

5.2

‘Usage’

14

 

5.3

Use of Advertising and Promotional Materials

14

 

5.4

Runway Shows and Other Samples

14

 

5.5

CRK Approvals Not Involving Creation

14

 

 

 

 

 

ARTICLE VI.  QUALITY AND STANDARDS

14

 

 

 

 

 

 

6.1

Distinctiveness and Quality of the Licensed Mark

14

 

 

6.1.1

Consistency with Other Products

15

 

6.2

Design

15

 

 

6.2.1

Design

15

 

 

6.2.2

Development Schedule

15

 

 

6.2.3

Staff

15

 

 

6.2.4

Global Brand Seasonal Design Brief

15

 

 

6.2.5

Certain Other Approval

16

 

 

6.2.6

Prototypes

16

 

 

6.2.7

CKI Review and Record

16

 

 

6.2.8

Final Approval and Sales

16

 

 

6.2.9

Timely Products

16

 

 

6.2.10

Use of Designs etc.

16

 

 

6.2.11

Design Response

16

 

6.3

Manufacture of Licensed Products by Third Parties

17

 

6.4

Non-Conforming Products

17

 

6.5

Approvals

17

 

6.6

Marketing, Labeling, Packaging, Promotions, Business Materials

17

 

6.7

Inspection of Facilities

18

 

6.8

Samples and Artwork

18

 

6.9

Know-how

18

 

6.10

Meetings

18

 

6.11

Design Direction

18

 

6.12

Design Rights

18

 

6.13

Shops, Stores, Retail Outlets

19

 

6.14

Disposal of Seconds and Close-Outs

19

 

 

6.14.1

Seconds

19

 

 

6.14.2

Close-Outs

20

 

 

6.14.3

Off-Price Channel Cap (aka “OP A/C Cap”)

20

 

6.15

Standards of Conduct

20

 

 

6.15.1

Standards

20

 

 

6.15.2

Audit Requirement

20

 

 

6.15.3

Approval

21

 

 

6.15.4

Use of Facility

21

 

 

6.15.5

No Fur Policy

21

 

 

6.15.6

Animal Welfare and Sustainable Materials

22

 

 

6.15.7

Additional Corporate Responsibility Opportunities

22

 

 

6.15.8

CSR Co-operation

22

 

6.16

Personnel

22

 

 

 

 

 

ARTICLE VII.  THE LICENSED MARK

23

 

 

 

 

 

 

7.1

Rights to the Licensed Mark

23

 

 

7.1.1

Ownership of Licensed Mark

23

 

 

7.1.2

No Adverse Actions

23

 

 

7.1.3

Registrations

23

 

 

7.1.4

Survival

23

 

7.2

Protecting the Licensed Mark.

23

 

--------------------------------------------------------------------------------

 

 

7.3

Use of the Licensed Mark

23

 

 

7.3.1

Compliance with Legal Requirements

23

 

 

7.3.2

Use with Other Name

24

 

 

7.3.3

Execution of Documents

24

 

 

7.3.4

Registration

24

 

7.4

Ownership of Copyright

24

 

7.5

Infringement, Counterfeits and Parallel Imports

24

 

 

7.5.1

Infringements

24

 

 

7.5.2

Counterfeits and Parallel Imports

24

 

 

 

7.5.2.1

The Network

24

 

 

 

7.5.2.2

Diversion

25

 

 

7.5.3

Criminal Proceedings

25

 

 

7.5.4

Enforcement Activities

25

 

 

7.5.5

Nature of Proceedings

25

 

 

7.5.6

Cooperation

25

 

7.6

Trademark Security

25

 

 

7.6.1

Counterfeit Protection

25

 

 

7.6.2

Trademark Security

25

 

7.7

Use of Licensed Mark on Invoices, etc.

26

 

7.8

Monitoring

26

 

 

 

 

 

ARTICLE VIII.  TERM AND TERMINATION

26

 

 

 

 

 

 

8.1

Expiration

26

 

8.2

Other Rights Unaffected

26

 

8.3

Immediate Right of Termination of the License

26

 

8.4

Termination With Notice and Right to Cure

28

 

8.5

Effect of Termination

28

 

8.6

Inventory Upon Termination

29

 

8.7

Freedom to License

29

 

8.8

Rights Personal

29

 

8.9

Trustee in Bankruptcy

29

 

8.10

Compensation

30

 

 

 

 

 

ARTICLE IX.  INDEMNIFICATION AND INSURANCE

30

 

 

 

 

 

 

9.1

Indemnification by the Licensee

30

 

9.2

Notice of Suit or Claim

30

 

9.3

Indemnification by CKI

30

 

9.4

Insurance

31

 

 

9.4.1

Requirement

31

 

 

9.4.2

Theft and Destruction Coverage

31

 

 

9.4.3

General Provision

31

 

 

9.4.4

Approved Carrier/Policy Changes

31

 

 

9.4.5

Evidence of Coverage

31

 

 

9.4.6

Territory

31

 

 

 

 

 

ARTICLE X.  COMPLIANCE WITH LAWS

31

 

 

 

 

 

 

10.1

Compliance with Laws

31

 

10.2

Equitable Relief

33

 

 

 

 

 

ARTICLE XI.  MISCELLANEOUS

33

 

 

 

 

 

 

11.1

Warranties and Representations of the Parties

33

 

11.2

Definitions

33

 

11.3

Notices

33

 

11.4

No Assignment Without Consent

34

 

--------------------------------------------------------------------------------

 

 

11.5

No Sublicense; No Distribution Agreement Without Consent

34

 

11.6

Assignment by CKI

34

 

11.7

No Agency

34

 

11.8

Suspension of Obligations

34

 

11.9

Benefit

35

 

11.10

Entire Agreement; Amendment

35

 

11.11

Non-Waiver

35

 

11.12

Severability

35

 

11.13

Headings

35

 

11.14

Counterparts

35

 

11.15

Governing Law

35

 

11.16

Jurisdiction

35

 

11.17

Non-Solicitation

35

 

11.18

Confidentiality

36

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

SCHEDULE 6.13        APPROVED ACCOUNTS

 

 

SCHEDULE 6.14        APPROVED SECONDS AND CLOSE-OUTS ACCOUNTS

 

 

SCHEDULE 6.2.1        GLOBAL BRAND SEASONAL DESIGN BRIEF

 

 

EXHIBITS

 

 

EXHIBIT P

PRODUCTS

 

 

EXHIBIT PF

ROYALTY STATEMENT

 

 

EXHIBIT PVH-A

PVH – THIRD-PARTY MANUFACTURING AGREEMENT

 

 

EXHIBIT PVH-B

PVH – PRODUCTION FACILITY EVALUATION FORM

 

 

EXHIBIT T

TERRITORY

 

 

EXHIBIT 6.15.1

CSR DOCUMENTS

 

 

EXHIBIT 10.1A

E-COMMERCE GUIDELINES

 

 

EXHIBIT 10.1B

RESTRICTED SUBSTANCES/CONFLICT MINERALS

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

 

LICENSE AGREEMENT, dated as of 19 August 2020, between CALVIN KLEIN, INC. (“CKI”
or “Licensor”), a New York corporation with an address at 205 W. 39th Street,
New York, New York 10018, and MOVADO GROUP, INC. (“MGI”), a New York
corporation, with an address at 650 From Road, Suite 375, Paramus, New Jersey
07652 and SWISSAM PRODUCTS LIMITED, a Hong Kong corporation with an address at
29F Citicorp Centre, 18 Whitfield Road, North Point, Hong Kong  (“SPL,” and
together with MGI, the “Licensee”).

 

WITNESSETH:

 

WHEREAS, Licensee desires to obtain from CKI, and CKI is willing to grant to the
Licensee, a license in the Territory (as hereinafter defined), to use the
trademarks “CALVIN KLEIN” and “CK/CALVIN KLEIN” (as specifically set forth and
defined below) in the form and format designated by CKI, or as may be
subsequently updated or designated by CKI (or such other logo form or mark in
the form and format as may be subsequently designated by CKI), at any time from
time to time (each, a “Licensed Mark”) in connection with the manufacture,
wholesale sales and on a limited basis as noted hereunder, retail sale,
distribution, advertising and promotion of men’s and women’s watches and jewelry
(the “Products”) [***] as set forth in Exhibit P, subject to the terms contained
in this Agreement; provided that Products do not include men’s cufflinks or tie
clips (or tie bars) when (and only when) such items are sold as a set together
with shirts and/or ties.  Products approved by CKI as part of a seasonal
Collection hereunder and bearing the Licensed Mark (or from which the trademark
has been removed as noted in §6.4) are hereinafter referred to as “Licensed
Products” or “Articles”.  Capitalized terms are defined in the section herein
set forth.

 

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.   GRANT

 

1.1License.  CKI hereby grants to the Licensee a license (the “License”),
without the right to sublicense or assign, and subject to and in accordance with
the terms contained in this Agreement, to use the Licensed Mark, during the
License Period in connection with the manufacture (on an exclusive basis except
as otherwise specified herein e.g. GWP’s, Collaborations, Regional expiration)
and sale, and distribution, and advertising and promotion (on an exclusive basis
except as otherwise provided herein e.g. GWP’s, Collaborations, Regional
expiration), of Products ([***]as set forth in Exhibit P) in the “Territory,”
consisting of the world, in the Regions and jurisdictions on Exhibit T attached.
The Territory includes without limitation wholesale sales to any and all outlets
where products are sold as duty-free, duty-paid, reduced duty, tax-free or on a
reduced tax basis and (i) such outlets are located in or in immediate proximity
to a travel terminal including airports, train terminals, ferry terminals, and
cruise terminals, or (ii) such products are offered for sale during travel on a
carrier such as in flight, and on a train, or on board a cruise vessel (all
collectively aka “travel retail channels”) for clarity and CKI’s internal
purposes.

 

1.1.1Exclusion of Certain E-Commerce Sales.  The License excludes the sale,
distribution, and promotion of Licensed Products via dedicated Calvin Klein
sites or mini sites of commerce conducted on, made available through, or
facilitated by interactive or electronic media, or including through or
facilitated by any mobile device (that is, sale or purchase by means of any
electronic wireless technology, or a mobile device) whether now known or
hereafter developed, including, without limitation, the Internet and on-line
service providers, regardless of the means through which it is conducted
(hereinafter “E-Commerce”) and as a subcategory of E-Commerce, through or
facilitated by any mobile device (hereinafter, “M-Commerce”), in the
Territory.  However, sales through the internet sites of CKI approved brick and
mortar retail accounts, whether via E-Commerce or otherwise, or to E-Commerce
retailers (aka “e-tailers”),  shall be on an exclusive basis under this
Agreement, through M-Commerce or otherwise,  subject to standard required
safeguards imposed as to such internet sales, including limiting to personal
consumption and are granted to Licensee hereunder on account by account
basis.  For purposes hereof, including but not by way of limitation under §6.13
and §6.14, approval by CKI of any brick and mortar retail account does not
include automatic approval of any of such account’s internet sites whether via
E-Commerce or M-Commerce or otherwise, unless and only if explicitly approved in
writing (including any reasonable contingencies or limitations) at the time of
CKI’s approval of such brick and mortar retail account.  The parties acknowledge
that under European Union (“EU”) laws, rules and regulations, preclusion of
sales between jurisdictions in the EU including preclusion of such cross-border
sales via e-commerce, is prohibited.

1

--------------------------------------------------------------------------------

 

1.1.2Right to Manufacture.  The Licensee’s right to manufacture in the Territory
is exclusive except that CKI and others have certain limited manufacturing
rights as to certain CKI reserved rights to the extent provided for hereunder
e.g. GWP’s, Collaborations, Regional expiration.  Licensee shall take reasonable
precautions to prevent all labels, tags, packaging material, business supplies
and advertising and promotional materials and all other forms of identification
bearing the Licensed Mark (collectively, “Labels”) from being used otherwise
than in connection with the distribution and sale of Licensed Products.  The
Licensee shall not sell Licensed Products to any entity which it knows, or
should know, is an unapproved account or intends to sell other than as permitted
hereunder (e.g. for example certain permitted distributors but not jobbers).

1.1.3Right to Operate Retail Stores.  CKI hereby grants to Licensee the right to
use the Licensed Mark on and in connection with the operation of mono brand,
full price ([***]) retail stores (i.e. free-standing stores, shop-in-shop leased
concessions and kiosks) under the name “Calvin Klein Watch & Jewelry” to which
Licensee will enter into applicable lease agreements and where Licensee will
sell Licensed Products directly to consumers, in all cases only in such
locations approved in writing by CKI (“Retail Stores”) and subject to the
following terms and conditions:

 

(a)  Licensee understands that it is of paramount importance that the look and
“feel” of the Retail Store be consistent with the “Calvin Klein”
image.  Accordingly, CKI shall have approval of the final construction drawings
and decoration of the Retail Store as well as all music, packaging, business
material, advertising and promotional materials utilized and promotional events
in connection with or for the Retail Store.  Licensee may propose designs and
design concepts, and will make available the design and technical expertise of
its employees and Affiliates, when appropriate and feasible, all on a timely
basis for CKI to consider but CKI shall have the right to approve the overall
design, décor, fixturing and ancillary materials used in the design, and décor
of the Retail Store.  CKI also shall have the right to approve and/or designate
approval of any subsequent material or substantive changes to the design and
decoration of the Retail Stores as well as all business material, advertising
and promotional materials, and promotional events utilized in connection with or
for the Retail Stores.

 

(b)  [***]

 

(c)  When and where deemed appropriate by Licensee in its discretion, Licensee
will exploit its right of opening and maintaining Retail Stores and will:

 

(i) be responsible for and bear the cost of all planning, design, development,
build-out and operation of the Retail Stores, including the production and the
costs of all elements pertaining to the decoration and ambience of the Retail
Stores in each case in accordance with CKI’s reasonable instructions or as
otherwise approved by CKI;

 

(ii) permit CKI to periodically inspect at any time the Retail Stores. Any such
inspection shall be at CKI's expense. If CKI determines as a result of such
inspection that the Retail Stores have not been maintained in accordance with
CKI's reasonable specifications, Licensee will make any modifications not
requiring refixture to design, layout, décor, ambience (including music) visual
display or merchandise display formats as CKI may reasonably require, within
thirty (30) days of notice thereof, and will bear the costs incurred in
connection therewith, provided that Licensee shall have twelve (12) months after
notice from CKI regarding modifications requiring refixture.  Licensee shall
then certify in writing to CKI that such corrections have taken place. CKI in
connection with a follow-up inspection to determine compliance with CKI's
directions may examine and verify such corrections.  The costs of any follow-up
inspection by CKI conducted to ensure correcting modifications have been made,
will be borne by CKI, unless CKI determines during such inspection that all the
correcting modifications have not been made to CKI’s reasonable satisfaction, in
which case the costs of such follow-up inspection and any additional follow-up
inspection to ensure that those not yet made have subsequently been completed in
accordance with the provisions hereof, will be reimbursed by Licensee, provided
CKI notifies Licensee in advance that this is a “Correction Inspection” and
provides Licensee with estimated costs;

 

(iii) promptly reimburse CKI for the reasonable costs and expenses of CKI
personnel (including per diem rates for such personnel which may be based on
comparable rates that would be charged by third parties for comparable services)
and also for the reasonable costs and expenses of other personnel or independent
third-party consultants such as in-store coordinators, visual display personnel,
stylists (if applicable), merchandising personnel, advertising and public
relations personnel with respect to services performed by CKI hereunder in
accordance with CKI’s then customary procedures which are either requested of
CKI by Licensee and as agreed to by CKI, or are otherwise agreed to by CKI and
Licensee, based on estimates provided in advance;  

 

2

--------------------------------------------------------------------------------

 

(iv) locate each Retail Store in prestigious commercial areas, with the specific
locations of each Retail Store subject to CKI's approval;

 

(v) conduct and operate the Retail Stores in accordance with all applicable
health, safety, occupancy and other governmental laws, rules and regulations;

 

(vi) maintain the Retail Stores in sanitary condition and in good repair at all
times, maintain the decor, fixtures, merchandising, visual display and music in
accordance with CKI’s approved designs, decor and fixtures, and CKI’s reasonable
guidelines, operating manual or other written requirements or regulations for
merchandising, visual display and music, as promulgated by CKI, from time to
time;

 

(vii) employ exemplary personnel for Retail Stores including a store manager and
require and enforce an appropriate uniform dress code for all such personnel;
and

 

(vii) purchase, stock and make available for purchase by consumers a supply of
Licensed Products for each product category and each seasonal collection,
including watches and jewelry constituting representative collections for such
product categories and in amounts adequate to satisfy consumer demand.

 

1.2Reservation.   Provided Licensee has complied with the terms of the
Agreement, at Licensee’s written request, Licensee may exploit CALVIN KLEIN
JEANS (no other derivative marks) in connection with the manufacture, wholesale
and retail sale, distribution, advertising and promotion of Products with CKI’s
prior written agreement, exercised in CKI’s sole discretion, under terms and
conditions set forth therein.  The products bearing the applicable derivative
will be[***], (and for distribution through certain distributors of Licensee and
retail channels) as agreed between the parties and set forth in the applicable
amendment to the Agreement (as part of the applicable grant).  Licensee hereby
agrees that, unless otherwise approved by CKI in its sole discretion, the
CK/CALVIN KLEIN Licensed Mark may only be used for Swiss made watch Licensed
Products.  In addition, CKI may subsequently consider and evaluate what it deems
appropriate (in light of CKI’s brand architecture) and may designate  a
different name, or mark, or, instead, with Licensee’s approval, identification
or indicia (e.g. design elements or color), that CKI believes would be more
appropriate for Licensee to use to distinguish Swiss made watch Licensed
Products, in which case such replacement name, mark, identification or indicia
will be added hereto by amendment.  Except as noted above, CKI reserves all
rights in and to the Licensed Marks except as specifically granted herein
including, without limitation, those rights set forth in this § 1.2, and CKI
reserves all rights to “Calvin”, “Calvin/Calvin Klein”, and all logo forms
thereof, and all rights to Calvin Klein and other marks in other logo forms, or
on other color labels, as well as with other words e.g. “Calvin Klein
Collection”, “Calvin Klein Performance”, “Calvin Klein Golf”, “Calvin Klein
platinum” or “Calvin Klein” on a platinum color label and any other derivations
or variations or logos or other marks (or other logo forms of the Licensed
Marks).  For the avoidance of doubt, CKI’s reservation of rights to a
“Collection” or top price tier of Licensed Marks relates to jewelry.   However,
CKI will not exercise any of such rights, or authorize any third party besides
Licensee to exercise such rights, except (i)  with respect to a “Collection”
tier of jewelry Products at suggested retail prices no lower than [***] of the
highest suggested retail prices for jewelry Products of the same type included
in the license grant hereunder (“Collection Tier Jewelry”) and (ii) as set forth
in sections 1.2.1 and 1.2.2 below.  Furthermore, CKI agrees that it will
not  grant to a third party a license to use a “Collection” tier derivative of
the Licensed Mark in the Territory on jewelry Products during the term of the
Agreement unless [***].

1.2.1Retail Stores; Company-Controlled Stores.  CKI reserves the right to use,
and to authorize others to use, the Licensed Mark upon and/or in connection with
the sale and promotion of Licensed Products among other merchandise to consumers
at retail in the Territory through mono-brand Calvin Klein stores that are owned
or controlled either (i) by CKI or its Affiliates (Affiliates shall include all
affiliated entities in which CKI or any PVH affiliated group member has a 50%
interest) (“CKI Stores”), or (ii) by third-party licensees of CKI or its
Affiliates; in both cases including via E-Commerce and/or M-Commerce via certain
Calvin Klein sites or mini sites as referenced herein. Notwithstanding the
above, such CKI Stores shall not solely sell the Licensed Products (i.e. they
will sell also other product categories under the Licensed Mark).

1.2.2E-Commerce/M-Commerce/Promotional Goods/Special Project Lines/Capsule
Collections/Limited Edition Collections.  CKI reserves the exclusive right to
use the Licensed Mark upon and/or in connection with the retail sale,
distribution and promotion of Products via dedicated Calvin Klein sites and mini
sites (whether E-Commerce or M-Commerce) as set forth in §1.1.1 above (including
without limitation through CKI’s E-Commerce Calvin Klein domain

3

--------------------------------------------------------------------------------

 

name sites and mini sites and M-Commerce Calvin Klein domain name sites and mini
sites (including for example mobile device applications relating to such
E-commerce sites, or mobile device applications relating to brick and mortar
Calvin Klein stores (including CKI Stores and Calvin Klein stores of third party
licensees of CKI or its Affiliates))). Subject to clauses (a) and (b) below, CKI
also reserves the exclusive right (for itself and its Affiliates, and other CKI
authorized parties) to use the Licensed Mark on and in connection with Products
(i) in connection with gifts, give-aways, promotions, gift-with-purchase or
purchase-with-purchase items (given “free” or as a “purchase-with-purchase” or
“gift-with-purchase” of other merchandise) aka “GWP’s”, and (ii) in connection
with special projects and/or limited edition collections, including but not
limited to those involving an artist, designer/brand, celebrity or institutional
collaboration, and/or event sponsorship programmes, and/or projects, such as
involving charitable or non-profit causes (e.g. [***]), or involving
residential, rental, resort entities or locations (e.g. hotels, condominium
residences), and/or other special event programmes (e.g. decorative show houses,
decorative arts fairs and/or exhibits, and/or pop-up shops and/or pop-up areas
within stores or malls (e.g. leased concession areas)), or exhibits involving
charitable or other special event programmes (e.g. pop-up shop at [***])
(individually and collectively “Collaborations”).

(a) For GWP’s and Collaborations involving watches, CKI (or any Affiliates or
CKI authorized party) shall purchase such watches only from Licensee.  [***].

(b) For GWP’s and Collaborations involving jewelry, CKI reserves the right,
notwithstanding anything to the contrary contained in this Agreement, to
manufacture or purchase such jewelry from any supplier CKI (or any Affiliate or
CKI authorized party) chooses, including the Licensee, subject to the following:
[***].

1.2.3Third Party Licensees.  CKI has granted its store licensees and store
sublicensees the non-exclusive right to sell the Licensed Products in
free-standing Calvin Klein stores in certain countries within the Territory.    

1.3Limitations.  The Licensee understands and agrees that CKI, its Affiliates,
licensees, subcontractors or other permitted users may manufacture and sell or
authorize third parties to manufacture and sell merchandise of any and all types
and descriptions other than the Products in or outside the Territory, and as
expressly set forth hereinabove to sell (and in certain instances manufacture)
certain Products in the Territory (e.g. gwp’s etc.).  In addition, no license is
granted hereunder for the sale or distribution of the Licensed Products as
premiums or giveaways, or to be disposed of under or in connection with similar
methods of merchandising.

1.4Definitional Disputes.   The Licensee acknowledges that due to the nature of
the marketplace, the definition of Products may change or may not be amenable to
precise delineation.  In addition, the Licensee acknowledges that CKI does have
and may hereafter have, other licensees within the Territory for products not
constituting Products.  In the event of any dispute between the Licensee and any
other licensee of CKI in the Territory with respect to whether particular
merchandise is covered by one or the other of their respective licenses, or
there is otherwise a dispute over the definition of Licensed Products, CKI shall
render a reasonable written determination which shall be conclusive and binding
on the Licensee without legal recourse.  For the avoidance of doubt,
smartwatches constitute Products hereunder.

1.5Exploitation of the License.

1.5.1Best Efforts.  At all times during the License Period, the Licensee shall
use all commercially reasonable best efforts to exploit the License throughout
each country in the Territory, including, but not limited to all commercially
reasonable best efforts directed at:  (i) selling what reasonably constitutes a
full line and broad array of Products (at least on par with CKI’s competitors
set forth in §1.5.2 below for the applicable Products in the applicable country
unless otherwise agreed by CKI), within each seasonal collection of watch and
jewelry Licensed Products within each Region (each, a “Collection”), subject to
seasonal differences, and a sufficiently representative quantity of each type of
Product (as to watches, to include  certain styles of “smart” watches as deemed
commercially practicable taking into account CKI-provided input and competitors’
then current product lines of watches, during seasonal design meetings (as per
§6.2.4) and other CKI meetings (e.g. with licensing global marketing) between
CKI and Licensee)) within each Collection; (ii) timely developing, producing and
offering for sale each seasonal collection of Licensed Products so that they may
be shown, marketed, sold and shipped to consumers on a timely basis; (iii)
maintaining a sales force sufficient to provide effective distribution
throughout all areas of the Territory; (iv) cooperating with CKI’s and any of
its licensees’ marketing, merchandising, sales, and anti-counterfeiting programs
as may be applicable; and (v) maintaining necessary financial position to
adequately support the operations and obligations herein.  Licensee will
develop, implement and maintain a business continuity plan or programs,
consistent with its corporate operating procedures, to provide reasonable
assurance for the continuation of the operations of the license hereunder, and
its exploitation, in the event of any calamity, other Acts of God, or disruption
in Licensee’s business.  Licensee will at all times

4

--------------------------------------------------------------------------------

 

during the Term use all commercially reasonable best efforts to maintain an
adequate operating performance and financial position, and adequately finance
all of the above and all other operations of such division or subdivision as
specified in this Agreement, which will include maintaining at all times
throughout the Term of this Agreement, the financial covenants referenced in
§8.3(n).

1.5.2Non-Competition. The Licensee and its Affiliates shall not enter into or
obtain from any person or entity a license in the Territory for any of the
Products bearing the name of any designer or designer brand (or any derivative
or formative thereof) as follows: [***], without the prior written consent of
CKI, (which consent may require a “consent fee” and conditions or
contingencies); provided that consent shall not be required for any such license
that arises as a result of the acquisition by Licensee of substantially all of
the assets of or the outstanding securities of or otherwise acquiring control of
an entity which, other than as its primary function, acts as a distributor or
licensee of products bearing such competitive names.  This provision shall not
apply to any existing licenses held by the Licensee on or prior to the date
hereof, or any renewals or extensions thereof.

1.6Showrooms; In-Store Shops; Trade Shows.

1.6.1.Showrooms.  So long as the Licensee maintains a physical showroom for the
majority of its brands, the Licensee shall, between 1 June 2021 and 31
January  2022, open and thereafter throughout the duration hereof maintain a
separate and dedicated showroom area within its existing showrooms in New York,
NY to fully exploit the rights granted to the Licensee hereunder.  Such showroom
area shall be used for the sole purpose of displaying, promoting and selling
Licensed Products.  All showroom areas shall be subject to the standards of CKI,
and shall be designed and maintained in conformity with the prestige associated
with the Licensed Mark.  The plans for the showroom area, including décor,
set-up and display (and changes thereto), and for any renovations thereto shall
be subject to the reasonable prior written approval of CKI, which approval shall
not be unreasonably withheld or delayed; provided, however, that CKI shall have
10 business days after its receipt of such plans to approve or disapprove such
plans or such longer period as is reasonable under the circumstances.  No later
than 1 May 2021, CKI and the Licensee will mutually agree on a budget for the
build-out of the above-referenced showroom area, the cost of which build-out
shall not exceed [***] per square foot without the Licensee’s consent.  The
Licensee may (i) display the Licensed Mark on showroom doors and office
directories and (ii) display the Licensed Products for sale in other showroom
spaces, subject to the prior written approval of CKI to be reasonably
exercised.  The parties shall meet upon request to establish a budget for
required or requested renovations to the showroom.

1.6.2In-Store Shops.  The Licensee will throughout the duration of the Agreement
participate in in-store shop or fixturing programs, with the Licensee’s
customers throughout the Territory, and will spend (or reimburse CKI) amounts on
in-store décor, refurbishments and fixturing (including development costs of
consultants for design and fixturing prototypes) and on sales personnel or
coordinators, sufficient in Licensee’s reasonable discretion to ensure and
enhance the presentation of Licensed Products within its retail accounts,
including appropriate stocking and merchandise mix.  All such programs shall be
designed in conformity with the prestige associated with the Licensed Mark, and
plans for any such shop-in-shop areas shall be subject to the prior written
approval of CKI to be reasonably exercised.

1.6.3Trade Shows.  The Licensee shall display the Licensed Products at a
separate booth space at all tradeshows attended by the Licensee to promote the
Licensed Products.  The design of such booth shall be developed in consultation
with CKI’s visual design personnel, as provided in § 1.6.4.

1.6.4Visual Design Personnel.  The Licensee shall consult with and utilize CKI’s
visual design personnel in connection with the design, development and
construction of showrooms, trade show booths, fixturing, signage and any
in-store shops or in-store areas for the sale of Licensed Products within the
stores of the Licensee’s customers, and shall provide all funds necessary in
connection therewith (including, but not limited to, reasonable per diem rates
for work performed by CKI’s visual display personnel based upon estimated
amounts or anticipated expenditures, as provided or discussed in advance, or
based upon agreed-upon-in-advance budgets), it being understood and agreed that
the fabrication, manufacturing, production or construction of showrooms, trade
show booths and fixtures may be performed by third parties.  All such design,
development and construction shall be subject to CKI’s ongoing approval in its
reasonable discretion. Licensee will arrange for the opening of shop-in-shops
within department stores and specialty stores using appropriate fixtures and
signage, and to maintain seasonal visual display and “set-ups” of Licensed
Products, as reasonably promulgated or approved by Licensor, and to stock such
shop-in-shops with an appropriate merchandise mix of Licensed Products, pursuant
to and consistent with Licensee’s shop-in-shop development program.  Such
in-store development programs shall be financed in a manner comparable to and
commensurate with those of CKI’s competitors as to Licensed Products.  CKI may
periodically inspect Licensee’s showrooms,

5

--------------------------------------------------------------------------------

 

shows at trade exhibitions, and such shop-in-shops. Any such inspection will be
at CKI’s expense unless CKI determines as a result of such inspection that
Licensee’s showrooms, trade exhibition shows or in-store shops or in-store areas
have not been maintained in accordance with CKI’s reasonable specifications, in
which case Licensee will at its expense promptly make any modifications to
design, layout, decor, visual display or merchandise display formats as CKI may
reasonably require and will bear the costs incurred in connection therewith,
including any costs incurred by CKI in connection with follow-up inspections to
determine the satisfactory completion of such modifications.  The Licensee shall
also promptly reimburse CKI for the reasonable costs and expenses of any CKI
personnel, such as visual display, advertising and public relations (other than
design), with respect to services performed by CKI under this § 1.6 or otherwise
requested by the Licensee based upon estimated amounts or anticipated
expenditures, as provided or discussed in advance, or based upon
agreed-upon-in-advance budgets.  

ARTICLE II.   LICENSE PERIOD

2.1License Period or Term.  The license period shall commence effective 1
January 2022, with the Spring 2022 season being the first season anticipated by
the parties to be that for which Licensed Products will be offered for sale, and
shall end on 31 December 2026 (the “License Period” or  “Term”), unless sooner
terminated as herein provided.  Notwithstanding the foregoing, Licensee may
manufacture Licensed Products in advance of 1 January 2022 so long as Licensee
does not allow any such Licensed Products to be advertised, promoted, offered
for sale, sold or distributed prior to such date. The period commencing 1
January 2022 and ending on 31 December 2022, and each 12-month period commencing
on 1 January thereafter during the License Period are each referred to herein as
an “Annual Period.”  [***]The Licensee shall not distribute, sell, present for
sale, promote, advertise or ship Licensed Products under any successor license
(including this one) before expiration of Predecessor Licensee’s licenses at 31
December 2021. [***].

 

2.2   Extension.  This Agreement shall be extended for an additional five (5)
year renewal period commencing 1 January 2027 and ending on 31 December 2031
(the “Extension Term”), provided that Licensee:  

 

(a)

makes a request for the Extension Term in writing at least [***], but no more
than [***], before the expiration of the initial Term;

 

(b)

at the time it requests the Extension Term and throughout the balance of the
initial Term, is in compliance with all material terms and conditions of this
Agreement;

 

(c)

has attained a minimum [***] during the 12 month ending 30 June 2025 in Net
Sales of watch and jewelry Licensed Products worldwide (and for each Region of
North America, Europe, Asia and Latin America Net Sales of [***] respectively
failing which, CKI may elect by written notice sent by [***] to not renew the
applicable Region, in which case, MGF’s, MAE’s and in Sole and Absolute
contributions minimum amounts to be applicable for the renewal Annual Periods
determined for 2027 et seq. will be reduced by deducting from the totals the
actual earned amounts (e.g. Percentage Fees) derived from Net Sales in each such
Region or Regions in the 2025 and 2026 Annual Periods as applicable).

Licensee acknowledges that the advance notice is necessary to maintain the
continuity of CKI’s licensing and marketing programs and the goodwill associated
with the Trademarks.  Time is of the essence in this regard and Licensee’s
failure to make its request in time shall constitute a conclusive decision by
Licensee not to seek an Extension Term.  

ARTICLE III.   SALES

3.1Sales/Marketing and Production Plans.   Licensee shall deliver to CKI: (i) by
30 July of each Annual Period (by 30 July 2021 for the first Annual Period), Net
Sales preliminary estimates for the immediately following Annual Period and the
two subsequent Annual Periods (together with an updated estimate of Net Sales
based on actual Net Sales through June, for the then current Annual Period);
(ii) by each 30 January of each Annual Period, for the twelve (12) months ended
31 December (“calendar year”) constituting the immediately preceding Annual
Period, approximate (estimated) actual total Net Sales and approximate
(estimated) actual total aggregate advertising and promotional expenses
(including all Co-operative Advertising and all promotional expenses) for such
Annual Period; and (iii) not later than 30 days prior to the beginning of each
Annual Period during the License Period, a detailed written marketing plan,
forecast and pro forma business

6

--------------------------------------------------------------------------------

 

plan (a “Licensing Forecast”), which shall contain a reasonable, good faith
estimate of aggregate Net Sales for such Annual Period, as well as an updated
plan for the two subsequent Annual Periods.

3.2Deliberately Omitted.  

3.3Sales to CKI and its Employees, Affiliates, and CKI Third-Party
Licensees.  Subject to availability, the Licensee shall be obligated to sell
Licensed Products to CKI, its Affiliates, CKI’s store licensees and CKI’s store
sublicensees, (“CKI and related entities”) and to CKI’s employees as follows:

(A) for sale and distribution by: CKI and related entities through CKI Stores,
or M-Commerce, or otherwise as provided herein and

(B) as to sales to CKI’s employees, at regularly scheduled trunk shows, or
otherwise from time to time, for personal consumption.  

The prices as to the foregoing shall be:

(i) as to Licensed Products under “(A)” shall be at [***] of the local regular
retail price (i.e. a [***] discount off the local regular retail price), and

(ii)  as to Licensed Products under “(B)”at prices which are not more than at
least [***] off the regular wholesale price.  

MAE’s, Sole and Absolute Contributions, and Co-op Advertising amounts shall be
calculated without reference to sales to parties under §3.3.  Percentage Fees
shall be calculated at the rate of [***] of sales to parties under §3.3.  

All such sales shall be separately indicated on statements accounting for Net
Sales hereunder.  The Licensee acknowledges and agrees that such sales of
Licensed Products shall be in quantities designated by CKI, its Affiliates, or
reasonably required by CKI’s licensees or distributors, or CKI’s employees as
the case may be, subject to availability.

ARTICLE IV.     LICENSE FEES

4.1Requirement of Royalties.  All Licensed Products sold by the Licensee or its
Affiliates or distributors (including those from which the Licensed Mark may
have been removed, e.g., irregulars, and those “samples” of Licensed Products on
which the Licensed Mark has not yet been placed or has been removed, which are
thereafter sold) require the payment of royalties by the Licensee to CKI as set
forth in this Article IV, except as otherwise provided in § 4.1.1.  “Affiliates”
of any party means all individuals and business entities, whether corporations,
limited liability companies, partnerships, joint ventures or otherwise, which
now or hereafter control, or are controlled, directly or indirectly, by such
party, or are under common control with such party (and including for all
purposes any joint ventures in which the party has a 50% interest.)

4.1.1Percentage Royalties or Fees.  In respect of each Annual Period or portion
thereof during the License Period, the Licensee shall pay CKI percentage
royalties (“Percentage Royalties” or “Percentage Fees”) as follows:  (i) [***]
of Net Sales by Licensee and its subsidiaries (acting as approved distributors
hereunder) to third parties, (ii) [***] of Net Sales to CKI or affiliated or
unaffiliated store licensees, (which may include CKI’s distributors which have
free-standing Calvin Klein store rights), (iii) [***] of Net Sales to Licensee’s
owned stores/retail concessions, based on regular wholesale price (for
applicable region) when shipped into stores/concessions, and (iv) [***] of Net
Sales to Licensee’s third-party distributors (provided that distributor
discounts are limited to not more than [***] off regular retail price in the
aggregate for any Annual Period).

 

If Licensee or any of its subsidiary distributors, or other subsidiaries sells
Licensed Products to consumers, the Percentage Fee shall be based on the bona
fide regular wholesale price that Licensee charges similarly-situated retailers
in the applicable region, irrespective of Licensee's internal accounting
treatment of such sales.  

 

Percentage Royalties shall be accounted for and payable quarterly no later than
30 April, 30 July, 30 October and 30 January with respect to Net Sales during
the immediately preceding calendar quarter, except for the initial Annual Period
for which they shall

7

--------------------------------------------------------------------------------

 

be accounted for quarterly but paid annually by 30 January 2023.  The Percentage
Royalties shall be payable only to the extent of the excess, if any, of (i) the
aggregate Percentage Royalties accrued for such calendar quarter and all prior
calendar quarters in such Annual Period computed based upon Net Sales from the
beginning of the Annual Period through the end of such quarterly periods during
such Annual Period over (ii) the aggregate amount of the installments of the
Guaranteed Minimum Royalties under §4.1.3 only as applicable hereunder and
Percentage Royalties under §4.1.1, actually paid for such calendar quarter and
all prior calendar quarters to date during such Annual Period (that is, on a
quarterly Annual Period to date basis).  In no event will any payments of
Percentage Royalties or Fees for any Annual Period be credited against the
Minimum Guaranteed Royalties or Fees for such or any subsequent Annual Period.
All royalties shall accrue upon the sale of the Licensed Products, sometimes
referred to as “Earned Percentage Royalties,” regardless of the time of
collection of the proceeds from such sale by the Licensee or the failure to
collect such proceeds.  For purposes of this Agreement, a Licensed Product shall
be considered “sold” upon the date of billing, invoicing, shipping or payment,
whichever occurs first.

4.1.2Gross and Net Sales. “Gross Sales” means the invoiced amount of the bona
fide, arm’s length wholesale price of Licensed Products when shipped, including,
but not limited to, Seconds, Close-Outs, Off-Price Sales (if any), samples sold
in employee sales (but not otherwise), in each case before any deductions for
returns, allowances or discounts, and excluding freight, taxes and insurance
separately itemized on an invoice in arms’ length transactions. If Licensee or
any of its subsidiary distributors, or other subsidiaries sells Licensed
Products to consumers, the Percentage Fee shall be based on the bona fide, arms’
length wholesale price that Licensee charges similarly-situated retailers in the
applicable region, irrespective of Licensee's internal accounting treatment of
such sales.  If Licensee or any of its subsidiary distributors, or other
subsidiaries sells Licensed Products to an Affiliated company (such sale, an
“Interim Affiliate Sale”) which in turn sells the Licensed Products on a
wholesale basis to an un-Affiliated third party (such sale, a “Final Third Party
Sale”), then the Percentage Fee shall only accrue in respect of the Final Third
Party Sale and not also in respect of the Interim Affiliate Sale.  “Net Sales”
means Gross Sales of Licensed Products as invoiced, less: (i) normal trade
discounts (defined as reductions in or from the regular wholesale selling price
that are customary in the trade) that Licensee actually grants in writing prior
to delivery; (ii) returns for damaged or defective goods  or otherwise, in each
case actually allowed and returned to the Licensee (or destruction of returns in
place that Licensee authorizes); (iii) markdown or margin allowances (defined as
credits to a customer after delivery that Licensee actually grants in writing)
but excluding advertising and promotional allowances (except certain pre-holiday
(e.g. mother’s day, father’s day, graduation) and special events (e.g. VIP
sales, promo for friends and family), and special customer discounts on sales to
retail accounts for these purposes); and (iv)  taxes, freight and insurance to
the extent the same are separately stated on Licensee’s invoices.  No other
discounts, reductions or deductions from Gross Sales shall be taken in computing
Net Sales, including, but not limited to, deductions for special promotions,
advertising, warehouse or distribution expenses, other allowance (such as
advertising) or for uncollectible accounts.  The combined deductions from the
Gross Sales of Licensed Products for the items listed in (i), (ii) and  (iii)
shall not exceed [***] of Gross Sales of Licensed Products shipped for any
quarterly  period (on a carried forward year to date basis for any “underage” or
“overage”) within any Annual Period (e.g. and of 1st quarters,
deduction/reductions are at [***], only [***] permitted with [***] overage
carried forward, end of 2nd quarter deduction/reductions are at an aggregate of
[***] ([***] in 2nd quarter, but in aggregate with [***] carried forward,
[***]), so [***] permitted with [***] overage carried forward), (and earned
Percentage Fees on Net Sales shall be paid on such (“capped”) basis).

 

4.1.3Guaranteed Minimum Royalties or Fees or MGF’s.  In respect of each Annual
Period or portion thereof during the License Period starting with the 2023
Annual Period, the Licensee shall pay to CKI minimum royalties in an amount
equal to [***] (the “Guaranteed Minimum Royalties” or “Guaranteed Minimum Fees”
or “MGF’s”) in advance in four equal installments no later than the tenth day of
the first calendar quarter of such Annual Period to allow for computation of the
prior Annual Period’s earned Percentage Fees and the first day of each
subsequent calendar quarter during such Annual Period.  

 

Annual

Period/Year

 

MGF’s [***]

 

1    (2022)

[***]

 

2    (2023)

[***]

 

3    (2024)

[***]

 

4    (2025)

[***]

 

5    (2026)

[***]

 

6 et seq. (2027) et seq.

[***]

8

--------------------------------------------------------------------------------

 

 

The Guaranteed Minimum Royalties or Fees for any Annual Period will be credited
towards the Percentage Royalties due for the same Annual Period only (except
that if, due to Net Sales being less than anticipated in the final quarter,
payments of MGF’s installments and Percentage Fees exceed the amounts actually
earned and due and payable for an Annual Period (thereby constituting an
overpayment), then such overpayment amount will be credited by CKI to MGF’s
installments or earned Percentage Fees due to CKI as to the subsequent Annual
Period (or if overpayment is during the final Annual Period, towards earned
Percentage Fees during the non-exclusive inventory disposal period)).

Solely by way of example, [***].

4.2Royalty Statements.  At the time each payment of Percentage Royalties is due,
the Licensee shall deliver to CKI a royalty accounting statement, substantially
in the form of Exhibit B hereto, or as reasonably modified or supplemented by
CKI or CKI’s Finance Department from time to time, signed by a responsible
manager of the Licensee and certified by such manager as complete and accurate,
stating that the Licensee is in compliance with the terms and conditions hereof
and setting forth for each month during the immediately preceding calendar
quarter, and for such quarter (or period) in the aggregate, and, in the case of
the statement for the last calendar quarter of each Annual Period, for such
Annual Period in the aggregate, all of the following information by season for
each Region and  jurisdiction in the Territory: (i) Gross Sales; (ii) the amount
of returns, mark-down allowances and discounts from Gross Sales which properly
may be deducted therefrom in calculating Net Sales; (iii) a computation of the
amount of Percentage Royalties; (iv) Net Sales by account, including separately
Final Third Party Sales by Licensee and the Licensee’s Affiliates, Net Sales to
CKI and its Affiliates, to CKI’s employees, and to CKI’s third-party licensees
separately by Licensee; (v) total regular price Net Sales, and as specified in
§6.14.1 and §6.14.2 Seconds and Close-outs and calculations of Net Sales for OP
Account purposes and earned Percentage Fees applicable thereto by Region and
calculations of Net Sales by Region and Percentage Fees thereon and other earned
amounts thereon for purposes of §2.2 MNST’s; and (vi) MAE’s expenditures,
Co-operative Advertising Obligation and Sole and Absolute Contributions, as well
as shop-in-shop expenditures under §1.6.2, as applicable; and (vii) all of the
Licensee’s inventory of Licensed Products, by season (“Inventory”).  (Licensee
will use reasonable efforts to provide Licensor with monthly “flash reports”
within ten (10) days, of estimated aggregate Net Sales and earned Percentage
Royalties via e-mail, attention: Licensing Finance Department.)  Within 120 days
of the end of each Annual Period, the Licensee shall also deliver to CKI a
certification from Licensee’s Chief Financial Officer that the accountings and
statements applicable to Net Sales, Royalties (and the Advertising Obligation,
Co-operative Advertising Obligation and Sole and Absolute Contributions) are
accurate and in accordance with the provisions hereof.  Receipt or acceptance by
CKI of any statement furnished, or of any sums paid by the Licensee, shall not
preclude CKI from questioning their correctness at any time.

4.3Books and Records.  The Licensee shall, at its sole cost and expense,
maintain complete and accurate books and records (specifically including,
without limitation, the originals or copies of documents supporting entries in
the books of account or electronic records) covering all transactions arising
out of or relating to this Agreement.  Such books and records shall be
maintained in accordance with accounting principles generally accepted in the
United States or as and when required by the Securities and Exchange Commission,
in accordance with international financial reporting standards (aka
“IFRS”).  CKI and its duly authorized representatives shall have the right, upon
reasonable prior written notice from CKI and during normal business hours, once
in respect of each Annual Period and for up to [***] after such Annual Period,
to examine and copy said books and records and all other documents and materials
in the possession of and under the control of the Licensee with respect to all
transactions and/or obligations arising out of or relating to this
Agreement.  The exercise by CKI of any right to audit at any time or times or
the acceptance by CKI of any statement or payment shall be without prejudice to
any of CKI’s rights or remedies and shall not bar CKI from thereafter disputing
the accuracy of any payment or statement, and the Licensee shall remain fully
liable for any balance due under this Agreement.  The Licensed Products shall be
assigned style numbers unique from any other products the Licensee may
manufacture or sell.  The style number assigned to each Licensed Product shall
be identical to the style number utilized to identify the Licensed Product in
all of the Licensee’s books and records.  All documents evidencing the sale of
Licensed Products shall state the style number of each such Product.  The
Licensee shall not use terms such as “assorted” or “irregular” without a style
specification with respect to the Licensed Products.

4.4Underpayments.  If, upon any examination of the Licensee’s books and records
pursuant to § 4.3, CKI shall discover any royalty underpayment by the Licensee,
the Licensee will make all payments required to be made to correct and eliminate
such underpayment within ten (10) days of CKI’s demand together with interest
thereon.  In addition, if said examination reveals a royalty underpayment of
[***] or more for any Annual Period, the Licensee will reimburse CKI for the
reasonable out-of-pocket cost of said examination within ten (10) days of CKI’s
demand.  If said examination reveals a

9

--------------------------------------------------------------------------------

 

royalty overpayment, CKI will in its discretion either credit such amounts or
remit such amounts to correct and eliminate such overpayment.

4.5Manner of Payment. All payments required by the Licensee hereunder shall be
made to CKI in US $ dollars via wire transfer specifying federal funds [***],
with phone or email confirmation to the CKI Licensing Finance Department
(telephone: [***]; facsimile: [***].

All references to dollars shall mean US $ dollars.  The Percentage Royalties
based upon Net Sales made in a currency other than US $ dollars (and certain
other amounts provided for or contemplated under this Agreement), if applicable,
shall be computed on the basis of the conversion rate of the currency in which
the sale or other transaction occurred into US $ dollars in effect, as published
in the Wall Street Journal, as of the close of business on the last day of the
applicable accounting period with respect to sales, and other applicable
amounts, or such other conversion rate that is consistent with the applicable
accounting principles referenced in Section 4.3, consistently applied.  In the
event that the Licensee is required to withhold certain amounts for payment to
the appropriate governmental authorities (which should not/may apply under this
Agreement), the Licensee will supply to CKI the official receipts evidencing
payment therefor (as noted in §4.8).

4.6Interest on Late Payment.  In addition to any other remedy available to CKI,
if any payment due under this Agreement is delayed for any reason, including,
without limitation, as a result of any royalty underpayment, interest shall
accrue and be payable, to the extent legally enforceable, on such unpaid
principal amounts from and after the date  five (5) days after the date on which
the same became due, at a rate equal to [***] (or the highest rate permitted by
law in New York, if lower).  

4.7No Set-Off.  The obligation of the Licensee to pay royalties hereunder shall
be absolute, notwithstanding any claim which the Licensee may assert against
CKI.  The Licensee shall not have the right to set-off, compensate or make any
deduction from such royalty payments for any reason whatsoever.

4.8Taxes.  The Licensee will bear all taxes, duties and other governmental
charges in the Territory relating to or arising under this Agreement, including,
without limitation, any state or federal income taxes (except withholding taxes
on royalties and taxes on CKI’s income), any stamp or documentary taxes or
duties, turnover, sales or use taxes, value added taxes, excise taxes, customs
or exchange control duties or any other charges relating to or on any royalty
payable by the Licensee to CKI.  The Licensee shall obtain, at its own cost and
expense, all licenses, Federal Reserve Bank, commercial bank or other bank
approvals, and any other documentation necessary for the importation of
materials and Products and the transmission of royalties and all other payments
relevant to the Licensee’s performance under this Agreement.  If any tax or
withholding is imposed on royalties, that is, and to the extent it may become
applicable, and always subject to CKI’s prior written approval in each instance,
when or where payments of Guaranteed Minimum Royalties and/or Percentage
Royalties are made directly to CKI from any jurisdiction outside the United
States, the Licensee shall compute and pay on behalf of CKI all withholding
taxes which any governmental authority in the Territory may impose on CKI with
respect to the Royalties paid by the Licensee to CKI.  The amount of such taxes
shall be appropriately deducted from payments, and immediately paid to such
governmental authorities.  The Licensee shall obtain and provide certified proof
of the tax payment of the amount withheld, and immediately transmit it to CKI
with (or within seven (7) days after) the quarterly accounting statement.  In
the event such taxes are not paid when due, all resulting penalties and interest
shall be borne by the Licensee.

4.9Financial Statements/Retail Sell-Through.  Licensee shall deliver to CKI:

(i)  within 30 days after the close of the regular shipping season of each
seasonal Collection, its sales results (reflecting goods actually shipped), by
style, on a unit basis, of Licensed Products shown and sold for such seasonal
Collection; and within 90 days following the close of the regular shipping
season a report setting forth the sell-through by Licensee’s retail customers of
Licensed Products shipped to them, to the extent such sell-through information
is reasonably available;

(ii) within 90 days after the close of each Annual Period, a letter from
Licensee’s Chief Financial Officer, confirming that Licensee is not in default
under any of the financial covenants referenced in §8.3(n);

(iii) within 90 days after the close of each of Licensee’s fiscal year’s during
or concurrent with an Annual Period, copies of its annual financial reports
(balance sheets, statements of income and cash flow) which may be unaudited (but
if the Licensee otherwise prepares or is otherwise required to prepare, audited
reports, it will so provide them to CKI) prepared in accordance with “US GAAP”,
reported on by a recognized accounting firm, with such balance sheet
demonstrating compliance with the

10

--------------------------------------------------------------------------------

 

financial covenants referenced in §8.3(n); provided that such annual financial
statements shall be deemed to have been delivered if they are included in an
annual report on Form 10-K filed with the Securities and Exchange Commission;
and

(iv) within 45 days after the close of each calendar quarter copies of its
quarterly financial reports, which will be prepared on a basis consistent with
the annual financial reports, and which shall demonstrate compliance with the
financial covenants referenced in §8.3(n); provided that such quarterly
financial statements shall be deemed to have been delivered if they are included
in a quarterly report on Form 10-Q filed with the Securities and Exchange
Commission.

ARTICLE V.   ADVERTISING AND PROMOTION

5.1Advertising.

5.1.1Deliberately Omitted.

5.1.2Advertising Obligation.  For each Annual Period, the Licensee shall remit
to CKI an amount (the “Advertising Obligation” or “Minimum Advertising
Expenditure,” a/k/a “MAE”) equal to [***] of the actual Net Sales (excluding
sales to CKI and its store licensees (which shall  include CKI’s distributor’s
which have free-standing store rights for sales therein) for such Annual Period;
provided, however, that in no event shall the Advertising Obligation be less
than the amount set forth below for such Annual Period.

 

 

Annual

Period/Year

Minimum

Advertising

Expenditure or MAE

 

 

1(2022)

[***]

 

2(2023)

[***]

 

3(2024)

[***]

 

4(2025)

[***]

 

5(2026)

[***]

 

6 et seq. (2027) et seq.

[***]

 

The Licensee shall pay to CKI in respect of the Advertising Obligation for each
Annual Period, no later than 1 January and 1 July of such Annual Period, an
amount equal to one half of the specified amount set forth in the table above
for such Annual Period (the “Initial Payments”), (as to those due 1 January,
based on estimates with adjustments if any payable when the prior Annual
Period’s actual reports are received).  If [***] of the Licensee’s actual Net
Sales during the first six months of an Annual Period is greater than the
Initial Payment with respect to such semi-annual period, then, not later than
August 15 of such Annual Period, the Licensee shall pay to CKI an amount (the
“June True-Up”) equal to the difference  between [***] of the Licensee’s actual
Net Sales during such semi-annual period and the amount of such Initial
Payment.  If the aggregate amount of the Initial Payments and June True-Up paid
with respect to a completed Annual Period is less than [***] of the Licensee’s
actual Net Sales for such Annual Period, then, not later than February 15
immediately following such Annual Period, the Licensee shall pay to CKI an
amount equal to the difference between [***] of the Licensee’s actual Net Sales
during such Annual Period and the amount previously so paid as to such Annual
Period (such difference being deemed an “Advertising Shortfall”). The
Advertising Shortfall shall be paid during, and added to, the Advertising
Obligation for the subsequent Annual Period.  If the aggregate amount of the
Initial Payments and June True-Up paid with respect to a completed Annual Period
exceeds the greater of (x) [***] of Net Sales for such Annual Period and (y)
[***] of Net Sales for the immediately preceding Annual Period (e.g. due to
actual Net Sales for the second half of the year being less than estimated Net
Sales), then such  excess shall be credited against the Advertising Obligation
for the immediately subsequent Annual Period (or if such actual payments exceeds
the required amounts during the final Annual Period, credited to other amounts
due CKI hereunder, or refunded to Licensee).  

 

The Advertising Obligation shall be used by CKI exclusively for Licensed
Products advertising media and Licensed Products non-advertising media (i.e.
production assets).  CKI shall not use the Advertising Obligation in connection
with its overall multi-line advertising, marketing and promotion (which includes
digital advertising and promotion (e.g. via social media and consumer marketing)
of any of Licensor’s brands, marks or products) unless the Licensed Products are
prominently included in such multi-

11

--------------------------------------------------------------------------------

 

line activities, in which case a proportionate share of the costs of such
multi-line activities reflecting the relative prominence of the Licensed
Products in comparison to the other product categories included in such
activities may be charged or billed by CKI as determined by CKI in good faith
and its reasonable discretion.

 

Prior to the start of each Annual Period, Licensee shall present CKI with a
proposed marketing plan for such Annual Period delineating the proposed
expenditures using the projected marketing funds, including those as applicable
to be remitted to CKI.  CKI shall consider in good faith such plan and review,
revise and respond with a CKI plan, and the parties shall thereupon agree upon
the final plan, with CKI having final approval acting reasonably and in good
faith.  No Co-Operative Collateral, merchandising sales tools, fixtures or other
costs or expenses compatible thereto shall be considered qualified MAE
expenditure hereunder.

 

5.1.3CRK Fee.  As the advertising agency heretofore responsible for advertising
campaigns relating to “Calvin Klein”,  “CK/Calvin Klein” and Licensed Mark
activities, CRK Advertising now known as Consumer Marketing Organization
(hereinafter “CRK”), a division of CKI, has developed certain expertise
regarding the image of the Licensed Mark.  CKI shall utilize CRK for the
promotion of, and to develop and place advertising (including social media
advertising) for, the Licensed Products as well as other marks and products
unless otherwise agreed by CKI in its reasonable discretion (for example, in the
case of influencer campaigns maintained by Licensee); provided that CRK review
and approval shall not be required in the case of line sheet imagery and soldier
shots developed by Licensee, so long as Licensee prepares soldier shots in
(models wrist wearing Licensed Products or just shot of Licensed Product item)
accordance with CKI’s guidelines (to be provided by CRK) with duplicate images
provided to CKI free of charge for its use (e.g. CK Calvin Klein websites, and
other multi-product promotion).  However, all influencer campaigns shall be
developed through CRK shall be subject to overall CRK development, CKI
guidelines, and CRK Fee, if and as applicable.  CKI shall have the right to
develop, approve and determine placement and otherwise have control over all
aspects of such promotion and advertising while adhering to the above referenced
marketing plan.  As compensation for CRK’s institutional advertising activities
under this § 5.1.3, the Licensee shall pay to CRK an advertising agency fee (the
“CRK Fee”) equal to the greater of [***] of: (i) the Advertising Obligation and
(ii) the Licensee’s actual institutional advertising expenditures on Licensed
Products, if more than the Advertising Obligation.  The CRK Fee for this
institutional advertising shall be credited toward the Advertising Obligation.
Notwithstanding anything to the contrary in the foregoing, in no event shall CKI
require the Licensee to pay to CKI in any Annual Period, as the Advertising
Obligation for such Annual Period (including the amount of the CRK Fee for such
Annual Period), an amount greater than the greater of (a) [***] of the
Licensee’s Net Sales for such Annual Period and (b) the specific dollar amount
of the Minimum Advertising Obligation for such Annual Period, as set forth in
the above table, unless the Licensee agrees otherwise.  Other than those
incurred in relation to advertising shoots, included within the cost thereof and
credited towards the MAE (e.g. per diem costs and expenses of “stylist” or
“creative director” at a “shoot”) and/or otherwise the reasonable
agreed-upon-in-advance travel, room and board, and similar out-of-pocket
expenses of CRK and its personnel (if applicable or if any) are in addition to,
and shall not be applied towards, or credited to, the Advertising
Obligation.  In addition, the Licensee shall also pay CRK Fees, at the rate of
[***]  of the amount spent by CRK for other services and materials (such as
collateral, such as in-store, point-of-sale materials, “look books”, press kits,
packaging) requested by the Licensee or, provided to the Licensee hereunder,
pursuant to §1.6.4 or otherwise, and shall reimburse CRK for its expenses and
out-of-pocket costs associated with its provision of such other services and
materials as requested by Licensee (which are not applied towards, or credited
to, the Advertising Obligation).  However, other than for MAE amounts, no CRK
fee will be payable for CRK approvals (as provided in §5.5) without any work or
services being provided and without any modifications or substantive revisions,
made on behalf of CKI.  For the avoidance of doubt, if the underlying marketing
expenditure is covered by and creditable against the [***] MAE then the related
CRK Fee shall likewise be creditable to the MAE.

5.1.4Co-op Advertising.   The Licensee shall spend for Co-operative Advertising
including Shop-in-Shops, fixturing and other comparable qualified advertising
during each Annual Period at levels  no less than [***] of the Net Sales
(excluding sales to CKI and its store licensees which may include CKI’s
distributors which have free-standing store rights for sales therein) and not
less than [***] during the 1st Annual Period, during each such Annual
Period.  All Co-operative Advertising shall be (i) in accordance with the
parameters reasonably promulgated by CKI from time to time, including, without
limitation, creative as approved by CKI acting in good faith, as well as the
Licensed Products presented in such Co-operative Advertising, and timing and
applicable placement (the publication as well as the particular location within
the publication) (sometimes referred to as a “media plan”), and (ii) subject to
CKI’s prior approval acting reasonably and to be promptly exercised.  CKI may
provide approval of material or materials to be applied by Licensee generally
without the need for case by case application approval except that any such
material shall follow CKI usage guidelines (provided by CRK) and resubmitted for
approval from time to time (e.g. every [***]) materials shall be reexamined by
CKI every [***].  The Licensee shall be

12

--------------------------------------------------------------------------------

 

obligated to notify its accounts of these requirements and ensure their
compliance with such requirements.  The Licensee shall provide CKI with its
planned Co-operative Advertising program in advance of each season.  For
purposes of this Agreement “Co-operative Advertising” means (i) fixturing
(including for shop-in-shops, displays, duratrans, and other point of sales
fixturing), (ii) advertisements by or in connection with retail accounts
(including Licensee Affiliates that operate as retail accounts), such as OOH,
in-mall and advertisements in local newspapers and certain approved retail
catalogs (catalogs of Approved Accounts consisting of full-price regular retail
outlets such as [***], as well as others, if any, which CKI may specifically
approve in writing after viewing the same), and applicable “sharing” of expenses
by such retail account with the Licensee, by way of advertising reimbursements,
credits, charge-backs, or payments, and (iii) the presentation of Licensed
Products to retail account sales staff, (iv) live events intended to direct
traffic towards Licensee’s retail accounts and purchases of Licensed Products
(v) digital and programmatic advertising intended to direct traffic toward
Licensee’s retail accounts, including  (i) retargeting (e.g. [***]), (ii) review
services (e.g. [***]), (iii) sponsored products (e.g. [***]), (iv) affiliates
(e.g. [***]), (v) paid search (search engine magnification), (vi) A+ detailed
pages/web collage, incurred by Licensee in connection with E-Commerce product
imagery and presentation of products by retail accounts.  For the avoidance of
doubt, graphic design costs or expenses are not included in Digital
Advertising.  Expenditures for “co-op advertising” which are not in compliance
with CKI’s parameters or within the definition of Co-operative Advertising shall
not be deemed a qualified expenditure for Co-operative Advertising
hereunder.  Except as expressly set forth above, “Co-operative Advertising” as
set forth above does not include and shall not consist of advertisements in
trade publications or any expenses or costs of (without limitation)
packaging,  or advertising or selling materials of Licensee’s sales or
merchandising teams including but not limited to “look books” or “tools,”
in-store merchandising contributions or sharing of expenses, product detail
photography (“PDP”), or any other selling or merchandising expenses or events,
or any promotional materials, events or activities, such as press kits, goody
bags (gifts), general influencer arrangement parameters (e.g. “reposting” use by
Licensee and CKI and of other CKI’s licensees) or any consumer advertising. In
the event Licensee underspends, and thus fails to spend the required amounts
hereunder for a given Annual Period, Licensee will be obligated to spend the
underspend (or shortfall) during the first [***] of the immediately subsequent
Annual Period (in addition to and in excess of that amount required to be spent
during such Annual Period).  If such underspend is not so spent by Licensee,
then Licensee will be deemed to have breached this Agreement and shall be
obligated to remit the amount (or net amount) of the underspend (or shortfall),
to CKI, not later than [***] of such immediately subsequent Annual Period.  CKI
may, in its sole and absolute discretion, use or spend such amount on
advertising, marketing, and/or promotion of any of the Calvin Klein brands,
marks or merchandise.  Any remittance to CKI of any underspend (or shortfall)
shall not be deemed a cure of the breach, but as an additional remedy available
to CKI.

 

5.1.5Sole and Absolute Contribution.  For each Annual Period beginning with the
second Annual Period (2023), Licensee shall remit to CKI an amount (the “Sole
and Absolute Contribution”) equal to [***] of the actual Net Sales (excluding
sales to CKI, and its store licensees which may include CKI’s distributors which
have free-standing store rights for sales therein) for such Annual Period;
provided, however, that in no event shall the Sole and Absolute Contribution be
less than the dollar amount set forth below for such Annual Period.

 

Annual

Period/Year

Minimum

Sole and Absolute Contribution

 

1    (2022)

[***]

 

2    (2023)

[***]

 

3    (2024)

[***]

 

4    (2025)

[***]

 

5    (2026)

[***]

 

6 et seq. (2027) et seq.

[***]

 

The Licensee shall pay to CKI in respect of the Sole and Absolute Contribution
for each Annual Period, no later than 1 January and 1 July of such Annual
Period, an amount equal to one half of the specified amount set forth in the
table above for such Annual Period (the “Initial S&A Payments”), as to those due
1 January, based on estimates with adjustments if any payable when the prior
Annual Period’s actual reports are received).  If [***] of the Licensee’s actual
Net Sales during the first six months of an Annual Period is greater than the
Initial S&A Payment with respect to such semi-annual period, then, not later
than 30 July  of such Annual Period, the Licensee shall pay to CKI an amount
(the “June S&A True-Up”) equal to the difference between [***] of the Licensee’s
actual Net Sales during such semi-annual period and the amount of such Initial
S&A Payment.  If the aggregate amount of the Initial S&A Payments and June S&A
True-Up (if any) paid with respect to a completed Annual Period is less than
[***] of the Licensee’s actual Net Sales for such Annual Period, then, not later
than 30 January immediately following such

13

--------------------------------------------------------------------------------

 

Annual Period, the Licensee shall pay to CKI an amount equal to the difference
between [***] of the Licensee’s actual Net Sales during such Annual Period and
the amount previously so paid as to such Annual Period (such difference being
deemed a “Sole and Absolute Contribution Shortfall”). The Sole and Absolute
Contribution Shortfall shall be paid during, and added to but not credited
against, the Sole and Absolute Contribution for the subsequent Annual Period.  
If the aggregate amount of the Initial S&A Payments and June S&A True-Up (if
any) paid with respect to a completed Annual Period exceeds the greater of
(x) [***] of Net Sales for such Annual Period and (y) [***] of Net Sales for the
immediately preceding Annual Period, (e.g. due to actual Net Sales for the
second half of such Annual Period being less than estimated Net Sales), then
such excess shall be credited against the Sole and Absolute Contribution
obligation for the immediately subsequent Annual Period (or if such actual
payments exceed the required amounts during the final Annual Period, credited to
other amounts due CKI, or refunded to Licensee). CKI shall use the Sole and
Absolute Contribution, in its sole and absolute discretion, in connection with
the advertising, marketing and promotion (which includes digital advertising and
promotion e.g. via social media and consumer marketing) of the Licensed Marks,
which may or may not include the Licensed Products.

 

5.2“Usage”.  If the Licensee requests advertising support including, without
limitation, the acquisition of rights to use images of models in jurisdictions
within the Territory where rights have not been obtained or for uses for which
authorization has not been granted, the Licensee shall pay over to CKI the
reasonable incremental costs associated with such advertising support.

5.3Use of Advertising and Promotional Materials.  The use and release of any and
all  advertising and/or promotional material, events, or activities (printed
materials or otherwise including but not limited to “look books”) or social
media activities (e.g. posts, influencer arrangements or other comparable
activities or arrangements) or copy or interaction relating to the Licensed
Products or the Licensee’s activities pursuant to this Agreement including in
the nature of press releases, interviews or other similar public relations
events, and any other corporate release, data or information which will or is
likely to become public and, if so, could affect such image, will be prepared or
conducted in consultation with, and subject to the prior approval of (or
approval subject to CKI-required modifications of), CKI’s public relations
department (not to be unreasonably withheld or delayed), or as to advertising
and promotional events or activities, CRK (aka Global Marketing Organization)
(not to be unreasonably withheld or delayed). After any such approval, the
Licensee will not modify the approved material or activity or event in any
material respect unless such modification is specifically approved by CKI’s
public relations department or CRK.

5.4Runway Shows and Other Samples.  The Licensee shall provide to CKI without
charge, such reasonable quantity of Licensed Product as is determined and
requested by CKI, sample lines comprising key styles, up to two (2) complete
sets for each seasonal collection of Licensed Products, for use in fashion shows
and for representative merchandising display of merchandise produced by CKI or
other licensees of CKI and for use by CKI in the promotion of Licensed Products,
including advertising shoots, public relations promotions, editorial promotions,
press coverage and celebrity use, including where needed in advance of regular
production cycles (e.g., fashion shows, merchandising displays within showrooms,
advertising shoots).  [***].

5.5CRK Approvals Not Involving Creation. For the sake of clarity, no CRK Fee is
payable when CRK merely exercises CKI’s approval rights to approve creative
assets developed by Licensee or by third parties on Licensee’s behalf but
without any work or services or changes or modifications by CRK.  

ARTICLE VI.    QUALITY AND STANDARDS

6.1Distinctiveness and Quality of the Licensed Mark.  The Licensee shall
maintain the distinctiveness of the Licensed Mark and the image and high quality
of the goods and merchandise bearing the Licensed Mark to be sold hereunder, so
as to be at least commensurate with the repute, image and prestige of the
Licensed Mark as prescribed and determined  by CKI acting in good faith in its
discretion reasonably exercised consistent with CKI’s historical past practice
and procedures.  The Licensee agrees that all Licensed Products manufactured or
sold by it will be of high quality as to workmanship, fit, design and materials,
and shall be at least equal in quality, workmanship, fit, design and material to
the samples of Licensed Products submitted by the Licensee and approved by CKI
hereunder.  All Licensed Products shall be sold with a warranty of repair and/or
replacement for two (2) years or longer consistent with Licensee’s standard
warranty guarantee.  Licensee shall maintain an inventory of spare parts for a
duration of at least two (2) years but at least consistent with that of its
other watch brands.   All manufacturing and production shall be of a quality in
keeping with the prestige of the Licensed Mark, and in strict

14

--------------------------------------------------------------------------------

 

compliance with all legal requirements and all statutes, rules and regulations
applicable in the Territory (and outside as may be applicable) including for
example without limitation workplace, child and other labor laws and
regulations, customs requirements and country of origin and regulations, and
import and export requirements (including licensing requirements applicable
thereto) and health and safety and environmental laws, regulations and
requirements.  In addition, the Licensee agrees that it will only use the
Licensed Mark in the form thereof then approved by CKI, and that all Licensed
Products shall bear the Licensed Mark in such approved form.  CKI shall give the
Licensee reasonable prior notice of any change in the form of the Licensed Mark
and shall permit the Licensee to use a superseded form of the Licensed Mark for
up to [***] in order to enable the Licensee to sell inventory, complete and sell
work-in-process, and to deplete inventories of labels, tags, packaging, and
other materials bearing the Licensed Mark.  In the event CKI elects to change
the form of the Licensed Mark, the Licensee’s obligations in respect to the
image and high quality of the goods and merchandise bearing the Licensed Mark,
and the prestigious marketing of same as required under this Agreement, shall be
consistent with the actions of CKI and actions of its other licensees, as
directed or authorized by CKI in respect to Licensed Products bearing such new
form of the Licensed Mark.  All Licensed Products will be developed,
manufactured, shipped, sold, labeled, packaged, distributed and advertised in
accordance with all applicable laws, statues and regulations.

6.1.1Consistency with Other Products.  The Licensed Products hereunder are among
a range of lines of men’s, women’s, boys’ and girls’ apparel and accessories and
other products which are produced and/or sold by CKI, its licensees and other
duly authorized parties under the Licensed Mark and other related
trademarks.  In order to provide for consistency in scope, and to prevent
confusion in the market, the Licensee agrees to use commercially reasonable
efforts to ensure that it will only use the Licensed Mark in the form thereof
then approved by CKI (except as set forth in § 6.1 above) and that the placement
of items constituting Licensed Products in the market will be consistent with
placement of other merchandise bearing the Licensed Mark and be distinguishable
from the placement of product lines bearing other trademarks.

6.2Design.

6.2.1Design.  The parties will co-operate in connection with the development of
each Collection of Articles for each line under the Licensed Mark hereunder as
specified below and summarized in the attached Schedule 6.2.1.  Approximately
[***] before the anticipated launch of seasonal collections (under the Calvin
Klein marks or family of goods), as indicated by Licensee), Licensor will
provide to Licensee its “global brand seasonal design brief”, which will provide
the general direction for the global lines for all such season(s).  The “global
brand seasonal design brief” will include creative concepts and fashion
direction, which shall consist of, among other things, shapes, proportions,
color direction, print(s) direction, techniques, and  key elements, all of which
Licensor deems appropriate for its various product lines which may include
applicability to Articles.

 

6.2.2Development Schedule.  Licensee will develop each seasonal Collection in
accordance with the development schedule sent to Licensor annually, at least
[***] in advance.

6.2.3Staff.Licensee will maintain during the term of this Agreement a design
staff [***] capable of timely developing seasonal collections of Articles
hereunder to exploit the License and to maintain the prestige and reputation of
the Licensed Mark, all as required hereunder.  Licensee’s design team [***]will
have meetings, on an ongoing basis, with the Licensor-designated creative or
design and/or merchandising person or persons, the purpose of which will be to
discuss, and cooperate with Licensor, and enable Licensee to develop each
seasonal collection efficiently and consistent with Licensor’s “global brand
seasonal design brief”, so as to timely market, sell and ship the same.

6.2.4Global Brand Seasonal Design Brief.  Based on the “global brand seasonal
design brief”, Licensee shall create, develop and present for Licensor’s review
and approval (or disapproval) in Licensor’s reasonable discretion in New York, a
program in a tangible and/or digital illustrative format of the proposed designs
for the Collection, which shall also include certain submissions by Licensee of
samples of designs, styles, fabrications, trim, hardware or other components for
inclusion in the seasonal collection in response to major account’s interest, or
suggestions or anticipated trends (“Design Boards”).  Licensee shall present
“Design Boards” in a Presentation Meeting.  The purpose of the Presentation
Meeting is to provide Licensor with a clear and concrete understanding of the
themes, fabrications, or swatches (for straps of watches, etc.), styles, and
colors, of Licensee’s proposed designs, for the Collection.  The same shall be
submitted for Licensor’s consideration by Licensee, providing Design Boards and
sketches, or scrap books as well as, where appropriate, samples of trim,
fabrics, hardware and other components and elements in each of Licensee’s
suggested colors and qualities, as well as swatches, yarns and illustrations
sufficient to give Licensor a clear understanding of the particular Products and
components Licensee wishes to develop.

15

--------------------------------------------------------------------------------

 

6.2.5Certain Other Approval.  Following approval by Licensor of the Design
Boards, Licensee will provide and present to Licensor proposed styles, actual
designs, component elements in sufficient size, fabrications or swatches (for
straps of watches, etc.) in sufficient size as well as color, content and other
matters, samples, labels (quality) trim, hardware, and other materials in
quantities and sufficient variety (collectively, the “Designs”) to enable
Licensor to review and approve (including to require modifications to or changes
in), or disapprove in Licensor’s reasonable discretion on a timely basis,
sufficiently in advance of the market and production timing.    Presentations
may be on an ongoing basis.  Based upon Licensor’s direction and approval of all
the foregoing, Licensee will timely produce pre-production prototypes for
Licensor’s review and approval. Licensee may present any and all Designs to
Licensor in digital format rather than tangible media to the extent reasonably
practicable.

6.2.6Prototypes.  At any time during the design process and development of a
Collection, Licensee may request Licensor to review and consider approval of
additional items or “Designs” to be added to the Collection.  Both parties shall
accord the other’s suggestions, good faith consideration.  If additional
“Designs” are approved by Licensor, Licensee shall use all reasonable commercial
efforts to timely provide pre-production prototypes (which may be digital) to
Licensor for its review and approval (or disapproval), and if approved, subject
to time constraints and production capabilities, to include the Approved Designs
in such Collection for which it was approved.  Further, Licensee may request
approval of products produced specifically for a full price account only, from
time to time and on a case by case basis, CKI may approve in writing in advance
limited styles, and units produced of such “special products”.  All such
(special products) shall be identified as such (e.g. “SP”) in all design
submissions, line lists/line descriptives, and in reports and accountings by
Licensee hereunder.

6.2.7CKI Review and Record.  Prior to showing the season’s Collection of
Articles to the trade or commencing production of the Articles for each seasonal
collection, Licensee shall produce pre-production prototypes (which may be
digital) of each in the approved fabrications which Licensee proposes to include
in the season’s Collection, for Licensor’s approval, to be exercised promptly
and in good faith.  Presentation of such prototypes may be on an ongoing
basis.  No previously approved Articles will be included in a subsequent
seasonal Collection unless and only if presented for inclusion and approved by
Licensor for that specific seasonal Collection of Articles.  With respect to the
prototypes, Licensor shall have the right to confirm conformity with the
Approved Designs as well as to require changes to the prototypes of the Articles
for purposes of quality control.  (Prototypes which have been approved by
Licensor, or those subject to changes being made by Licensee upon resubmission
of corrected prototypes and subsequent approval by Licensor, shall hereinafter
be referred to as “Approved Prototypes.”)  For clarification purposes, it is
understood that Licensee shall not be required to provide Licensor with
prototypes in each color and each fabric or swatch (for example, leather type),
but only in each style (including in a particular fabrication, when requested by
Licensor).

6.2.8Final Approval and Sales.  The final composition of the entire seasonal
Collection of Articles for each line shall be determined and agreed upon by
Licensee and Licensor acting reasonably upon presentation and edit of the sample
line produced (digitally or in tangible form) from Approved
Prototypes.  Licensor and Licensee shall cooperate in the line edit.  As to any
Designs or Approved Prototypes that Licensor believes are not in alignment with
the “global brand seasonal design brief”, or Approved Designs, Licensor and
Licensee will seek to determine a mutually agreeable solution reasonably
acceptable to Licensor (e.g. cancel production, limit production, or modify the
production goods to the extent practicable).  Licensee shall provide CKI with
line descriptives prior to each market opening.  [***].

6.2.9Timely Products.  After the market period closes, Licensee shall (i) timely
produce, sell, and ship the season’s Collection for each line of Articles based
on the Approved Prototypes, and (ii) meet with Licensor’s “global marketing”
staff and Licensor’s merchandising staff, to review the market and discuss the
seasonal consumer marketing strategy, for the Articles, to determine key items
and key stores for such seasonal collection of Articles.

6.2.10Use of Designs etc.  Licensee may use only sketches, designs, colors,
packaging, labels and other materials provided or approved by Licensor in
connection with Articles.

6.2.11Design Response.  Licensor shall respond to all submission requests for
approval pursuant to this design procedure promptly following receipt of request
and presentation of all required materials/information necessary for Licensor’s
full consideration and clear understanding.  Licensee shall provide Licensor
within [***] after Licensor’s approval of the Designs with a photographic record
of the Approved Designs in the form of duplicate “boards” or “scrap book”, or
such other comparable method (which may be digital), reasonably acceptable to
Licensor so that Licensor has a means to verify compliance, or alternatively
Licensor may during the Presentation Meeting duplicate or photograph or
otherwise memorialize (via notes etc.), a copy or duplicate of Licensee’s
submitted “Designs”.

16

--------------------------------------------------------------------------------

 

6.3Manufacture of Licensed Products by Third Parties.  All contractors wherever
located which the Licensee desires to use in connection with the manufacture of
Licensed Products are subject to the prior written approval of CKI, which
consent shall not be unreasonably withheld or delayed; provided, however, that
CKI shall have [***] after its receipt of a written request from the Licensee to
use a manufacturer or such longer period as is reasonable under the
circumstances to approve or disapprove such manufacturer.  In order to maintain
CKI’s high standard of quality control and to insure that appropriate measures
are taken against counterfeiting, the Licensee shall provide CKI with the
following information: (i) name and address of each proposed manufacturer; (ii)
type of Licensed Products to be manufactured; and (iii) any other relevant
information. The Licensee shall obtain the signature of an authorized
representative from each approved third-party manufacturer used by the Licensee
on an agreement (a “Third-Party Manufacturing Agreement”), substantially in the
form of Exhibit PVH-A [***].  The Licensee shall not use any contractor in
connection with the production of Licensed Products that [***].  Licensee will
not use or authorize the use of any contractor or supplier with which CKI would
be prohibited from dealing with under any U.S. governmental law, statute,
regulation, order or decree, including for example individuals or entities
listed, described or proscribed as prohibited and restricted persons and
entities, by the U.S. Departments of Treasury or State or Commerce, including
but not limited to those entities and individuals listed on the U.S. Department
of Treasury list of “specially designated nationals” or various lists of
prohibited restricted persons and entities maintained by the U.S. Departments of
State and Commerce (“Prohibited Entities or Individuals”).  The Licensee
acknowledges that it shall remain primarily liable and completely obligated
under all of the provisions of this Agreement in respect of such contracting or
assembly arrangements.

6.4Non-Conforming Products.  In the event that any Licensed Products are, in the
reasonable judgement (which shall include subjective aesthetic considerations
and standards) of CKI, not being manufactured, distributed or sold with quality
workmanship or in adherence to all details and characteristics furnished by CKI,
CKI shall notify the Licensee thereof in writing (“CKI’s Quality Notice”), and
the Licensee shall promptly change such Licensed Products then in inventory to
conform thereto.  If Licensed Products as changed do not thereafter strictly
conform and such strict conformity cannot be obtained after one resubmission,
such Licensed Products (the “Non-Conforming Products”) shall be disposed of in a
way which shall not reduce the value of the Licensed Mark or detract from its
reputation.  The Licensee shall obtain the express prior written consent of CKI
with respect to the terms, conditions and method of their disposal, which may
include, without limitation, the destruction of the Non-Conforming Products, the
donation of such Non-Conforming Products to eleemosynary institutions, the sale
of such Non-Conforming Products in a private sale, with proceeds to be given to
charity, or the removal of Labels and other identification prior to sale.  CKI
may require the Licensee to cease further shipment and sale of such Licensed
Products, to recall any Licensed Products that are not substantially or
substantively consistent with approved quality standards and/or to purchase at
the Licensee’s expense any such substantially or substantively inconsistent
Licensed Products found in the marketplace.  [***].

6.5Approvals.  All approvals by CKI required under this Agreement must be
obtained in advance, of use of the item subject to approval in the case of
items, or other action as may be applicable, which approval must be in writing
(which may be by email) from CKI to the Licensee.  Except as otherwise expressly
provided hereunder, a submission for approval shall be deemed approved unless
CKI delivers a notice of disapproval within [***] after its receipt of a written
request for approval (together with the submission as well as all information,
details and specifications reasonably necessary to review, determine and provide
an approval).  All matters related to design, creative or aesthetic matters
hereunder requiring approval of CKI shall be granted or withheld in the [***]
discretion of CKI exercised in good faith and may be based solely on CKI’s
subjective aesthetic standards exercised in good faith.  [***].  CKI has no
obligation to approve, review or consider any item which does not strictly
comply with the required submission procedures.  Approval by CKI shall not be
construed as a determination that the approved matter complies with all
applicable regulations and laws, which is the sole responsibility of
Licensee.  No disapproved item shall be manufactured, sold, used, distributed or
advertised by the Licensee under the Licensed Mark.  The Licensee may revise any
disapproved item and resubmit it.  The Licensee must strictly comply with all of
CKI’s decisions made in accordance herewith.  CKI may amend the approval forms
as appropriate.

6.6Marketing, Labeling, Packaging, Promotions, Business Materials.  All
templates for packaging, labeling, including within the Licensed Product
including trim, components and hardware in each case containing a Licensed Mark
or related logo (for example buttons, linings, logos affixed or embroidered and
the like) (“Labels”) must be approved by CKI.  The use of any Label that has not
been approved is expressly prohibited.  All Licensed Products manufactured,
distributed or sold by, or on behalf of, the Licensee shall be marked, labeled,
packaged, advertised, distributed and sold in accordance with this Agreement.  
At the request of CKI, the Licensee shall cause to be placed on (or attached to)
all Licensed Products packaging (by way of labels, tags or inserts) an
appropriate notice designating CKI as the “licensor” of the Licensed Mark,
and/or CKTT as the owner of the Licensed Mark.  The manner of presentation of
such notice shall be determined by CKI acting reasonably.  Any and all proposed
advertising, promotional (including promotion via social media (e.g. influencer
arrangements or agreements)), business (including stationary, business cards,
invoices), marketing (including “look books”) or publicity material (including

17

--------------------------------------------------------------------------------

 

issuing press releases, interviews or other public relations media) and any
other printed material or other form of communications to be used in connection
with the marketing, promotion, sale or distribution of the Licensed Mark must be
approved by CKI acting reasonably (as to content, form and specific use,
including timing and duration of use) prior to use by Licensee.  As to social
media usage, use shall wherever reasonably practicable (but without the need for
Licensee to incur incremental expense) cover usage by Licensee as well as by CKI
and other CKI licensees (e.g. reposting as to influencer posts).  In the case of
“look books,” a series of photographs illustrating items available for purchase,
whether from a “fashion show” or otherwise, for each seasonal Collection of
Licensed Products will be produced by CKI (using CRK), the costs of which shall
be borne by the Licensee as part of the Advertising Obligation.  “Look Books”
may also be used as POP or POS materials, or for other promotional activities
only if and as approved by CKI, (but expense thereof is not considered a
qualified Advertising or Public Relations or Co-Operative Advertising
expenditure).  If CKI should in its reasonable discretion disapprove any sample
tag, label, package or the like, or any advertising, promotional, merchandising,
marketing or publicity material, activity or event or the proposed placement or
use thereof or any other printed matter, event or activity, Licensee will not
use or permit the use of the same in the manner disapproved by CKI, whether or
not in connection with Licensed Products or the Licensed Mark.

6.7Inspection of Facilities.  Licensee shall use all commercially reasonable
efforts to enable CKI and its duly authorized representatives, during normal
business hours and upon reasonable notice, to inspect all facilities utilized by
the Licensee (and its contractors and suppliers to the extent the Licensee may
do so) in connection with the manufacture, sale, storage or distribution of
Licensed Products, and to examine the Licensed Products in the process of
manufacture.

6.8Samples and Artwork.  CKI may make available to the Licensee certain samples,
designs, colors, fabric samples, tags, labels, packaging, catalogues and artwork
already available to CKI,(that is developed for predecessor or other licensees
for example), and the cost of providing such materials for use by Licensee shall
be borne by the Licensee at CKI’s cost, but not to exceed [***]  per annum
without the Licensee’s prior consent, the payment for which shall be separate
and apart from the payment of any CRK Fee for the development of such samples,
designs, colors, fabric samples, tags, labels, packaging, catalogues and
artwork.  All right, title and interest in and to samples, sketches, designs,
and other materials furnished to the Licensee or submitted by CKI in connection
with the Licensed Products, including any modifications or improvements thereof
which may be created by CKI, shall remain the sole property of CKI as between
the Licensee and CKI, and are “licensed” hereunder solely and exclusively for
use in connection with the manufacture, sale, distribution and promotion of
Licensed Products in the Territory.

6.9Know-how.  The Licensee shall have the right to request visits to CKI’s
offices or showrooms to meet with its personnel, in order to obtain additional
know-how and assistance, all as and only as CKI deems appropriate.  The
scheduling of such visits shall be at times mutually convenient to the parties
hereto.  In connection with such visits, the Licensee shall bear all expenses of
the Licensee’s representatives.

6.10Meetings.  CKI may from time to time hold meetings of CKI’s licensees.  The
Licensee shall, upon receipt of reasonable notice, attend such meetings at its
own expense but shall not be required to attend more than [***] per year.

6.11Design Direction.  The designs of the Licensed Products shall at all times
be consistent with CKI’s design aesthetic for the Licensed Mark.  CKI may submit
samples to the Licensee of or for products it deems to be core to the image of
the overall “CALVIN KLEIN” trademarks and/or product lines, and the Licensee
shall develop Licensed Products based thereon and shall use commercially
reasonable efforts to market same.

6.12Design Rights.  The Licensee acknowledges and agrees that CKI owns or shall
own all design rights, regardless of whether such designs were created by CKI or
by or on behalf of the Licensee, except with respect to Excluded Designs.  The
Licensee agrees to make, procure and execute all assignments necessary to vest
ownership of design rights in CKI.  The Licensee shall not do or allow to be
done anything which may adversely affect any of CKI’s design rights.  All
designs used by the Licensee for the Licensed Products, except with respect to
Excluded Designs, shall be used exclusively for the Licensed Products and may
not be used under any other mark, whether during the License Period or any time
thereafter, without the prior written consent of CKI.  “Excluded Design” means a
design submitted by the Licensee and (i) not approved by CKI; or (ii) approved
by CKI but not distinguishable from similar generic products generally available
in the marketplace; or (iii) approved by CKI but not distinguishable from a
product which has previously appeared, or is to substantially simultaneously
appear, in the Licensee’s product line and the Licensee advised CKI of such
condition in writing at the time of submission.  In the event of clause (i) or
(iii) above, the Licensee shall retain title (only if and to the extent Licensee
had title prior to use under the Agreement) to such designs but shall permit CKI
to use such designs in perpetuity.  CKI may use and permit others to use said
designs (other than Excluded Designs) and other materials in any manner it
desires, provided that such use does not conflict with

18

--------------------------------------------------------------------------------

 

any rights granted the Licensee hereunder.  The Licensee specifically
acknowledges that such designs (other than Excluded Designs) and other materials
may be used by CKI and its Affiliates on Licensed Products in the Territory and
on products other than Licensed Products anywhere in the world with respect to
the merchandise and as to its reserved rights during the term, and thereafter
without reservation.  Notwithstanding the foregoing, CKI shall not acquire any
ownership interests in any patents owned by Licensee and utilized for multiple
generic or other products (other than Licensed Products), but utilized as well
in connection with the Licensed Products. No copyrightable/patentable designs of
licensed products developed or sold under Predecessor Licensee’s license may be
reproduced unless Licensee negotiates (at its expense) the purchase of such
Designs from Predecessor Licensee.

6.13Shops, Stores, Retail Outlets.  Subject to § 6.14, the Licensed Products
sold on a wholesale basis by the Licensee may be sold only to those specialty
shops, department store and retail outlets which meet both of the following
criteria: (a) carry high quality and prestige merchandise and whose location,
merchandising and overall operations are consistent with the high quality of the
Licensed Products and the reputation, image and prestige of the Licensed Mark,
for sale thereby to consumers only; and (b) sell at least [***] of the following
brands in CKI’s “competitive set” for Licensed Products:  [***].  Such accounts
which meet the foregoing and are approved by CKI from time to time are
collectively referred to as “Approved Accounts”.  CKI may approve e-tailer
accounts and/or e-commerce arms of brick and mortar accounts on an individual,
case by case basis.  All such retail outlets are subject to CKI’s written
approval (with all due consideration given to CKI’s subjective aesthetic
concerns and judgement and the quality, value and prestige, as CKI in its
reasonable discretion deems appropriate, of the Licensed Marks) on an ongoing
basis based upon passage of time and changes in circumstances, policies, and/or
procedures whether of CKI or of such retail outlet, or of any account under this
Agreement.  No [***] is or will be an approved retail outlet, (e.g. [***]). CKI
may at any time subject sales to any Approved Account, to any conditions or
limitations CKI considers appropriate in its reasonable discretion; provided,
however, that in order to be effective, any such conditions or limitations must
be set forth in a writing provided to the Licensee.  As noted, CKI reserves the
right to review/approve or disapprove, all accounts (including disapproval of
previously approved accounts) on an on-going basis.  Such approval to be
reasonably exercised by CKI in good faith based on CKI’s subjective aesthetic
judgement.  CKI may withdraw its approval of any Approved Account, including,
without limitation, any Approved Account listed on Schedule 6.13 upon reasonable
prior written notice to the Licensee (at which time, such customer shall cease
to be an Approved Account for purposes of this Agreement); provided, however,
that the Licensee may fulfill any firm orders entered into prior to the
Licensee’s receipt of CKI’s withdrawal of approval.  The Licensee shall not (i)
sell or distribute any Licensed Products to wholesalers, (except to CKI approved
or permitted distributors of Licensee) or to any jobbers, or diverters; (ii) use
the Licensed Products as giveaways, prizes or premiums, except for promotional
programs which have received the prior written approval of CKI; or (iii) sell
Licensed Products to any third party that Licensee knows, or should know,
intends to resell the Licensed Products to any prohibited party hereunder
(including prohibited entities).

 

6.14Disposal of Seconds and Close-Outs.  Seconds and Close-Outs sold by the
Licensee may be sold only to Approved Accounts and Approved Seconds and
Close-Outs Accounts, including those customers identified on Schedule
6.14.  Whenever the Licensee shall wish to sell Seconds and Close-Outs to
customers not previously approved by CKI, the Licensee shall submit to CKI a
written list of the proposed customers for Seconds and Close-Outs for CKI’s
prior written approval.  The proposed customers approved from such list,
together with the customers listed on Schedule 6.14, are referred to as the
“Approved Seconds and Close-Outs Accounts.”  Sales to Off-price e-commerce
e-tailers and e-commerce arms of any Off-Price Channel Account are not permitted
without CKI’s prior written approval in writing.  Notwithstanding CKI’s approval
of any customer, CKI may at any time subject sales to any such customer,
including, without limitation, any such customer listed on Schedule 6.14, to any
conditions or limitations CKI considers appropriate in its reasonable
discretion; provided, however, that in order to be effective, any such
conditions or limitations must be set forth in a writing provided to the
Licensee.  Nothing herein shall be deemed to prohibit CKI from withdrawing its
approval of any Approved Seconds and Close-Outs Account, including, without
limitation, any such Approved Seconds and Close-Outs Account listed on Schedule
6.14, or of any other account under this Agreement upon reasonable advance
written notice to the Licensee (at which time, such customer shall cease to be
an Approved Seconds and Close-Outs Account for purposes of this Agreement);
provided, however, that the Licensee may fulfill any firm orders entered into
prior to the Licensee’s receipt of CKI’s withdrawal of approval.

 

6.14.1Seconds.  The Licensee shall only sell Licensed Products which are
damaged, imperfect, non-first quality or defective goods (“Seconds”) in a way
which shall not reduce the value of the Licensed Mark or detract from its
reputation and shall obtain the express prior written consent of CKI with
respect to the terms and method of their disposal.  All Seconds approved for
sale by CKI shall be clearly marked “Seconds” or “Irregular.” The percentage of
Seconds of any of the Licensed Products which may be disposed of in any Annual
Period shall not, in any event, exceed [***] of the total number of units of
Licensed Products distributed or sold by the Licensee for such Annual Period.

19

--------------------------------------------------------------------------------

 

6.14.2Close-Outs.  All first quality Licensed Products which constitute
discontinued styles no longer in production  by Licensee hereunder, or are  sold
at a price which is at least [***] off the initial regular wholesale price and
to be sold and shipped following the regular shipping season for such seasonal
collection  (“Close-Outs”), shall be sold upon such terms and conditions as the
Licensee, in its reasonable discretion, determines appropriate and shall not be
sold to any person which the Licensee knows, or has reason to know, will
sell  to anyone which is not an Approved Account.  The percentage of Close-Outs
of any of the Licensed Products which may be disposed of in any Annual Period
shall not, in any event, exceed [***] of the total number of units of Licensed
Products distributed or sold by the Licensee for such Annual Period.  The
Licensee acknowledges and agrees that so called “make-ups”, or “cut-ups” or
“special product” are not permitted to be produced as to Licensed Products for
sale to any OP Account hereunder.  Discontinued styles which are no longer in
production, with styles that are at least [***] old (from date of first
shipment) are subject to CKI’s review and approval before resumption of
production including as to which accounts such reinstated styles are to be sold
(e.g. for sales to OP Accounts only), and are considered Close-Outs under this
Agreement.

6.14.3Off-Price Channel Cap (aka “OP A/C Cap”).  Notwithstanding the foregoing
provisions of this § 6.14, in no event shall sales of Seconds and Closeouts to
CKI approved Off-Price Channel Accounts exceed:

 

[***]

 

in each case in any Annual Period (“Off-Price Channel Cap”).

 

If the Off-Price Channel Cap is exceeded in any Region, in any Annual Period,
then it is a material breach of the Agreement and as an additional remedy (and
not as an election of remedies), Licensee shall pay CKI an additional “Penalty
Percentage Fee” on such excess Net Sales of plus [***], and in each successive
Annual Period, if such Off-Price Channel Cap is exceeded (e.g. if exceeded in
2022, plus [***]; if exceeded in 2022 and 2023, plus [***] in 2023; etc.).  If
in any subsequent Annual Period, Licensee’s sales to such Off-Price Accounts do
not exceed the Off-Price Channel Cap, the penalty will reset (e.g. if exceeded
in 2022, 2023, and 2025, plus [***] in 2022; plus [***] in 2023, not exceeded in
2024 so no penalty and resets; plus [***] in 2025).  No MGF’s will be credited
to any payments of Penalty Percentage Fees.

 

6.15Standards of Conduct.

6.15.1Standards.  The Licensee acknowledges that CKI is a wholly owned
subsidiary of PVH Corp. (“PVH”).  The Licensee acknowledges that it has received
copies of, read and understands PVH’s publication “A Shared Commitment –
Requirements for Suppliers, Contractors, Business Partners” and PVH’s “Statement
of Corporate Responsibility” (attached as Exhibit 6.15.1). The Licensee shall
conduct its business in compliance with the moral, ethical and legal standards
set forth in such publications, as the same may from time to time be revised by
PVH upon reasonable notice to the Licensee (as well as  other CKI
licensees)  (and guidelines and standard operating procedures as promulgated  to
other CKI licensees and other parties by PVH upon reasonable notice to the
Licensee) (the “Standards”) and shall cause all manufacturers and contractors
which manufacture Licensed Products (or if at all applicable to goods permitted
and approved by CKI to be produced, and gifted as GWP’s under this Agreement,
both as to the suppliers thereof and the facilities producing such goods if any
“GWP’s) or from whom the Licensee obtains Licensed Products or GWP’s or
materials for the manufacture of Licensed Products or GWP’s to abide by the
Standards, provided that nothing in this §6.15 shall apply to unaffiliated
suppliers or facilities which supply less than [***] of completed Licensed
Products (whether determined by costs, value, or selling price).  Licensee will
meet with PVH’s personnel promptly following execution (in person or via video
conference) in order to review, understand and diligently pursue procedures and
requirements under this §6.15.  Thereafter, from time to time at PVH’s (or
CKI’s) request, Licensee will meet or have a conference call with PVH to discuss
the Standards, and the status of Licensee’s compliance with the Standards and
other obligations under this §6.15 including without limitation any corrective
actions Licensee is taking to bring Licensee into compliance if
applicable.  Furthermore, Licensee will use commercially reasonable best efforts
to ensure that all such manufacturers and contractors and if and as applicable,
distributors or other authorized sublicensees, abide by PVH’s confidentiality
and security policies and procedures for CKI’s (and PVH’s) data as referenced in
§11.18, and to evidence the same, on reasonable request of CKI (or PVH).

6.15.2Audit Requirement.  Prior to producing Licensed Products in a facility
(whether directly produced or produced by or through a contractor, subcontractor
or supplier) the Licensee will arrange to have the facility audited for
compliance with the Standards unless PVH notifies the Licensee in writing that
it already has a current audit with respect to such facility that evidences
compliance with the Standards.  Audits on each facility used must thereafter be
conducted no less often than [***], or more often at PVH’s reasonable request
depending on results of most recent audit (e.g., if problems are

20

--------------------------------------------------------------------------------

 

found).  Each audit shall be conducted by a suitable independent third-party
auditor designated by the Licensee and approved by PVH and shall be conducted
using the evaluation form attached hereto as Exhibit E or a substantively
similar form approved by PVH.  The Licensee shall identify to PVH in writing
each facility in which it is proposed that any Licensed Product (or part
thereof) be produced or which is to be re-audited and PVH shall notify the
Licensee within [***] of PVH’s receipt of the notice if PVH has currently
approved the facility for production and when re-audit is required.  If a
facility is currently approved for production, the Licensee shall have no
obligation to arrange for a current audit of the facility.  All audits shall be
conducted at the Licensee’s sole expense.

CKI and its parent PVH has the right to require licensee to obtain similar
audits and/or Higg Facilities Environmental Index self-assessment and
verification, in alignment with any current or future PVH corporate
responsibility program requirements, provided that PVH is conducting audits of
similar types of entities and that such audits are commercially viable for
Licensee to conduct, with respect to:

 

Priority 1: certain types of component suppliers (e.g., trim/fabric suppliers)
and Level 2 suppliers (wet processing units, tanneries, embroidery units,
molders, etc.),

 

Priority 2: key component suppliers (suppliers of materials that make up at
least [***] of production OR suppliers that utilize resource intensive processes
(energy/water)),

 

Priority 3: component suppliers who make components that bear the Trademark.

 

6.15.3Approval.  A comprehensive audit report in a commercially standard format
prepared by an independent third-party auditor shall be provided to PVH in
respect of a given facility where Licensed Products are produced, attention the
director of PVH’s Human Rights Program Department, promptly upon its
completion.  PVH shall have [***] from its receipt of an audit report to notify
the Licensee of its disapproval of the facility that is the subject thereof.  If
PVH does not give notice to the Licensee within such [***] period, the facility
shall be deemed approved by PVH.  PVH shall set forth in its notice of
disapproval its reason(s) for disapproval in reasonable detail, or whether the
factory is approved and if so for how long such approval is noted.

6.15.4Use of Facility.  Unless and until the Licensee delivers to PVH an audit
report for a facility that evidences compliance with the Standards and PVH
approves such facility, the facility shall not be used for the production of
Licensed Products.  If the Licensee uses a facility that has not been approved
in accordance herewith, or fails timely to cause an approved auditor to submit
to PVH an audit report evidencing continued compliance with the Standards when a
re-audit of a facility is required in accordance with the terms hereof, then CKI
or PVH may (i) hire an independent auditor of PVH’s choosing (to report to PVH)
to conduct an independent assessment and (ii) [***].  CKI may with respect to
such breach of this §6.15.4, if such breach [***], then CKI may terminate the
License and all of the other rights granted to the Licensee under this Agreement
pursuant to Section 8.3.  If Licensee uses a facility for which an audit has
revealed requirements for remediation in order to be compliant with the
Standards, CKI or PVH may require that Licensee conduct and complete training of
such facility or reimburse CKI or PVH in connection with PVH’s training of such
facility, which may include without limitation, completion of e-learning modules
or in person consulting conducted by third party service providers.  Nothing in
this § 6.15.4 shall be deemed to confer third-party beneficiary rights upon any
person, corporation, partnership or other entity.

6.15.5No Fur Policy   CKI maintains a “no fur” policy for its licensees (and
their respective suppliers, vendors, contractors, sublicensees, distributors) as
to Licensed Products and all components thereof (including but not limited to
any trim or other embellishment of Licensed Products).  Any failure to comply is
a breach of this Agreement.

21

--------------------------------------------------------------------------------

 

6.15.6Animal Welfare and Sustainable Materials  CKI’s parent PVH aims to
responsibly source materials of animal origin which are used to manufacture its
products in a humane, ethical and sustainable manner.  In support of this
effort, Licensee shall abide by PVH’s policies related to the use of animal
materials which are posted on its website at www.pvh.com/responsibility, as such
may be updated from time to time and applicable generally to PVH licensees.  PVH
also aims to source raw materials of natural origin which are used to
manufacture its Products in an ethical and sustainable manner.  In accordance
with PVH’s Standards and commitment to ensuring products are produced
responsibly and ethically, Licensee shall abide by our policy on the use of
sustainable materials such as organic/sustainable cotton and polyester and shall
use sustainable materials where reasonably practicable in connection with the
manufacture of any Licensed Products.

Where applicable, Licensee will submit the following material certifications to
PVH Corporate Responsibility in lieu of audits for the following materials as
may be updated from time to time:  

 

a.Leather: Responsible Leather (Textile Exchange), British Leather Council  

b.Wool: Responsible Wool Standard (Textile Exchange)

c.Down: Responsible Down Standard (Textile Exchange)

d.Cotton: Better Cotton Initiative, sustainable, organic, recycled cotton

 

6.15.7Additional Corporate Responsibility Opportunities Licensee shall notify
PVH if Licensee wishes to participate in any of PVH’s corporate responsibility
programs (e.g. women’s empowerment programs for supply chain workers and their
communities (Personal Achievement and Career Enhancement or P.A.C.E. Program),
low impact denim etc.) and PVH will determine Licensee’s eligibility for such
programs based, in part, on Licensee’s corporate responsibility performance.

6.15.8CSR Co-operation  Licensor and Licensee will use reasonable commercial
efforts to align on additional human rights and environmental sustainability CSR
principles governing the conduct of the business licensed hereunder.  The mutual
goal of the parties is to keep the companies at the forefront of “best in class”
companies relating to the environment, social responsibilities and related
obligations, consistent with Licensor and its parent PVH’s and their respect
brands’ public commitments.

6.16Personnel.    From and after [***] and throughout the duration of this
agreement, Licensee shall maintain the following employees in connection with
the performance of its obligations hereunder (subject to initial and ongoing
periodic CKI approval reasonably exercised):

 

[***]

 

as well as other personnel (including, but not limited to, visual display and
retail development) as may be needed to successfully exploit the business.  Such
personnel would include sales, merchandising, technical, product development and
other production (to include a production person dedicated or designated as the
point person to be responsible  for activities and compliance with the
provisions under §6.15 and to report to and coordinate with PVH on the same),
visual display, quality control, retail development personnel and in-store
co-coordinators.  Furthermore, as to such [***] position, CKI may, on an ongoing
basis, advise Licensee of any problems or difficulties, if any, it may be
experiencing, and Licensee will use all reasonable efforts to address any such
concerns to CKI’s reasonable satisfaction.

22

--------------------------------------------------------------------------------

 

ARTICLE VII  THE LICENSED MARK

 

7.1

Rights to the Licensed Mark.

7.1.1Ownership of Licensed Mark.  The Licensee acknowledges as between the
parties, that the Calvin Klein Trademark Trust (“CKTT”) is the owner, and CKI is
the beneficial owner, of all right, title and interest in and to the Licensed
Mark, and to any variant, modification or embodiment thereof, for Products in
the Territory; and that CKTT and CKI also own the goodwill related to such marks
and to the business and goods in relation to which such marks have been or will
be used, however, do not own registrations for the Calvin Klein mark in Class 14
in all jurisdictions (worldwide), although do in among others [***].  The
Licensee will not at any time directly or indirectly do or suffer to be done any
act or thing that might be expected by CKI in its good faith judgement to, or
may,  adversely affect any rights of CKTT or CKI in and to any of such marks,
any registrations thereof or any applications for registration thereof, or which
might reduce the value thereof or detract from their reputation, image or
prestige or that of CKTT, CKI or Mr. Calvin Klein.  Sales by the Licensee shall
be deemed to have been made by CKTT for purposes of trademark registration and
all uses of the Licensed Mark by the Licensee and any and all goodwill generated
by use of the Licensed Mark shall inure to the benefit of CKI and CKTT.

7.1.2No Adverse Actions.  The Licensee shall not, at any time, do, or otherwise
suffer to be done, any act or thing which Licensee knows, or should reasonably
know, may adversely affect any rights of CKI or CKTT in and to the Licensed Mark
or any registrations thereof or which, directly or indirectly, may reduce the
value of the Licensed Mark or detract from its reputation.  The Licensee shall
not file or prosecute a trademark or service mark application or applications to
register the Licensed Mark; nor shall Licensee file or prosecute an application
for any trademark, name or other mark confusingly similar thereto in respect of
the Licensed Products or any other goods or services.  The Licensee shall not,
during the term of the License Period or thereafter, (i) contest CKTT’s or CKI’s
title, right, ownership or other interest in or to the Licensed Mark in any
jurisdiction or attack the validity of the License or the Licensed Mark or (ii)
contest the fact that the Licensee’s rights under this Agreement (a) are solely
those of a manufacturer, licensee and, if appropriate, distributor; and (b)
subject to the provisions of §8.5, cease upon termination of the License Period.

7.1.3Registrations.  The Licensee acknowledges and agrees that CKTT, as the sole
and exclusive owner of the Licensed Mark, has the exclusive right to apply for
registrations and to extend appropriate registrations of the Licensed Mark for
all categories of goods, including, without limitation, the Products.  CKI, on
behalf of CKTT, shall maintain at its expense and as determined by CKI
consistent with its past practice the registrations for the currently existing
Licensed Mark in the Territory with respect to Products.  The Licensee agrees to
cooperate with CKTT and/or CKI in the preparation, filing and prosecution of
applications for registration, or extensions of existing registrations, or other
documentation relative to the Licensed Mark.

7.1.4Survival.  The provisions of this § 7.1 shall survive the termination of
the License Period and this Agreement.

7.2Protecting the Licensed Mark.  The Licensee shall cooperate fully and in good
faith with CKI and CKTT for the purpose of securing, preserving and protecting
CKTT’s and CKI’s rights in and to the Licensed Mark and any secondary trademark
used in the marketing of the Licensed Products that the Licensee may develop and
use with the approval of CKI.  Any such secondary mark will be owned by
CKTT.  At the request of CKI, the Licensee shall execute and deliver to CKI any
and all documents and do all other acts and things which CKI and/or CKTT deems
necessary or appropriate to make fully effective or to implement the provisions
of this Agreement relating to the ownership or registration of the Licensed
Mark, including, without limitation, information regarding use and supporting
documentation therefor, as well as labels, hang tags, packaging, and other
appropriate specimens evidencing use of the Licensed Mark in each country in the
Territory. Licensee acknowledges that CKI as a beneficial owner of the Licensed
Mark, has a primary interest in and to Licensed Products and to other materials
(tags, labels, and the like) which bear the Licensed Mark which is superior to
any third party claims (for example  contractors, creditors or the like) other
than claims of holders of perfected security interests therein.

7.3Use of the Licensed Mark.

7.3.1Compliance with Legal Requirements.  The Licensee will use the Licensed
Mark (to include any and all actions and operations under this Agreement) in the
Territory strictly in compliance with all legal requirements, and all statutes,
rules and regulations as may be applicable.  The Licensee shall duly display all
other notices with respect to the Licensed Mark, on the Licensed Products and
otherwise, as are or may be required by the trademark laws and

23

--------------------------------------------------------------------------------

 

regulations applicable within the Territory.  Upon expiration or termination of
the License for any reason whatsoever, the Licensee will execute and deliver to
CKI any and all documents reasonably required by CKI exercised in good faith,
to  reasonably evidence the same.

7.3.2Use with Other Name.  The Licensee shall not (a) co-join any name or names
with the Licensed Mark, (b) use the name “Calvin Klein” or “CK” or “CK/Calvin
Klein” or any portion or derivative thereof in its corporate name, or (c) use
any other name, or names in connection with the Licensed Mark, in any
advertising, promotion, publicity, labeling, packaging or other printed matter
of any kind in connection with the distribution or sale or advertising or
promotion of Licensed Products except as may be approved in writing by CKI.  Any
use of the Licensee’s corporate name or that of its Affiliates in connection
with the Licensed Mark will be subject to the approval of CKI, not to be
unreasonably withheld or delayed.  If CKI approves any use of the Licensed Mark
in connection with the Licensee’s corporate name, the Licensee will clearly
indicate that the Licensee is using the Licensed Mark pursuant to a license from
CKI as may be required by CKI.  The Licensee will use such trade name to
designate the operations under this Agreement as is approved by CKI, and will
file a fictitious name certificate (“d/b/a”) to reflect such use, as is
reasonably approved by CKI).

7.3.3Execution of Documents.  At CKI’s request, the Licensee will execute any
and all documents (including registered user agreements) and take any actions
required by CKI exercised in good faith to confirm CKTT’s ownership or CKI’s
beneficial ownership of the marks referred to in §7.1.1 and the respective
rights of CKTT, CKI and the Licensee pursuant to this Agreement.

7.3.4Registration.  Notwithstanding anything herein to the contrary, the
Licensee acknowledges that CKTT may not have, and CKI does not represent that
CKTT has, active registrations of the Licensed Mark in every country in the
Territory for the Products.  If the Licensee requests that an application be
filed in a jurisdiction outside those for which CKI has registrations for the
Calvin Klein mark, and CKI agrees in its discretion (based on its standard
practices and procedures), whether or not to do so. CKI may in its good faith
discretion use reasonable efforts to obtain such registrations, but makes no
representations regarding the same and retains the right to withdraw or abandon
any such application, in its discretion.  

7.4Ownership of Copyright.  Any copyright which may be created in any sketch,
design, print, Label or the like used with the Licensed Mark by the Licensee
will be the property of CKI.  The Licensee shall not, at any time, do, or
otherwise suffer to be done, any act or thing which Licensee knows or reasonably
should know may adversely affect any rights of CKI in such sketches, designs,
prints, Labels and the like (“Copyrightable Designs”) and will, at CKI’s
request, do all things reasonably required by CKI to preserve and protect said
rights, except as to Copyrightable Designs [***].

7.5Infringements, Counterfeits and Parallel Imports.

7.5.1Infringements.  In the event that Licensee learns of any infringement or
imitation of the Licensed Mark with respect to Products which it believes could
be considered a counterfeit of the Licensed Products, or of any use by any
person of a trademark similar to the Licensed Mark with respect to Products
which it believes could be considered a deliberate use of something
substantially similar to the Licensed Mark, it will promptly notify CKI
thereof.  In no event, however, will Licensor be required to take any action or
to bear any costs as to any such infringement or emulation.  The Licensee will
take no action, including, but not by way of limitation, settling any action,
appealing any adverse decision or discontinuing any action taken by it, except
to the extent the same is approved in advance by CKI.  All costs and expenses
incurred in any action or proceeding (including investigatory expenses and
attorneys’ fees, if applicable, court costs and filing fees) will be borne as
determined in §7.5.2.  Any damages recovered or sums obtained in settlement in
or with respect to any action shall (i) first be applied proportionately to
reimburse CKI and the Licensee for the respective expenses incurred and actually
paid by it and (ii) the balance, if any, shall belong and shall be paid over to
[***].  In no event will any infringement by a third party justify the
withholding of any payment of royalty or fee by the Licensee.

7.5.2Counterfeits and Parallel Imports.

7.5.2.1The Network.  CKI currently maintains certain staff which maintains an
enforcement network of attorneys, investigators and customs inspectors in the
Territory (the “Network”) to minimize and deter (i) the diversion into and sale
within and from the Territory if a Region is terminated as provided hereunder of
products (including those which would correspond to Licensed Products)
authorized for sale by its Affiliates and other licensees, which may include,
without limitation, unauthorized distribution of such products by the
manufacturers and subcontractors thereof or of Licensee (“Parallel Imports”) and
(ii) the importation into, or sale or manufacture within as well as from, the
Territory of counterfeit

24

--------------------------------------------------------------------------------

 

Licensed Products or infringing Products; in each case subject to contributions
from and reimbursement by various licensees (as well as other authorized users
of the Licensed Mark and other marks of CKI and CKTT), and subject to applicable
law.  The Licensee acknowledges and agrees that CKI is under no obligation to
take any action, or bear any costs or to maintain any such Network or other
arrangement, and may curtail, modify, terminate or discontinue such Network in
whole or in part at any time.  For the time being, unless or until CKI otherwise
determines and so advises the Licensee in CKI’s reasonable discretion, the
Licensee will cooperate in such efforts as reasonably requested by CKI, and will
bear and/or as applicable timely remit to CKI and/or, as applicable, promptly
reimburse CKI for out-of-pocket expenses reasonably incurred by CKI in such
efforts (including, without limitation, reasonable attorneys’ fees and expenses)
as follows:  [***].  Upon the Licensee’s request, CKI will meet with the
Licensee to discuss CKI’s enforcement activities and the costs associated
therewith.

7.5.2.2Diversion.  The Licensee shall use all commercially reasonable efforts to
minimize and deter the diversion of Licensed Products for sale, including,
without limitation, the unauthorized distribution of Licensed Products by the
Licensee’s manufacturers and subcontractors (“Diversion”).  Such efforts shall
include, without limitation, the utilization of such processes, controls,
identification methods and reporting and auditing procedures as CKI may from
time to time reasonably request.  The Licensee shall cooperate with CKI in CKI’s
efforts to minimize and deter Diversion (“Anti-Diversion Efforts”).  Without
limiting the foregoing the Licensee shall promptly (i) provide such information
as CKI may from time to time reasonably request concerning its manufacturing,
subcontracting and distribution locations, activities and shipments, product and
label identification systems and data and sales to and, to the extent reasonably
available, by its customers; and (ii) reimburse [***] out-of-pocket expenses
reasonably incurred by CKI in its Anti-Diversion Efforts (including, without
limitation, reasonable attorneys’ fees and expenses), [***].

7.5.3Criminal Proceedings.  CKI may, but need not elect to, initiate criminal or
civil actions against persons or entities seeking to manufacture counterfeit
Licensed Products or sell or ship counterfeit Licensed Products.  The cost
related to any such actions shall be borne [***].

7.5.4Enforcement Activities.  To the extent reasonably practicable, CKI will
consult with the Licensee in connection with the enforcement activities
undertaken pursuant to this §7.5.  In addition, upon the request of the
Licensee, the parties will consult one time each Annual Period to forecast CKI’s
continuing and reimbursable expenses hereunder and to enter into suitable
arrangements as may be agreed upon with Licensee, including retainer
arrangements, so that CKI may receive the Licensee’s payments in respect thereof
at or shortly before such expenses are incurred.

7.5.5Nature of Proceedings.  Whenever it is not readily apparent whether actions
or proceedings involve counterfeit Licensed Products, Parallel Imports or
Diversion, CKI will determine the nature of such items in good faith, taking
into account all relevant information provided by the Licensee.

7.5.6Cooperation.  The Licensee shall cooperate with CKI in all reasonable
actions taken by CKI pursuant to this § 7.5, whether on its own or at the
Licensee’s request, and in all criminal proceedings, as may be required or
reasonably requested.

7.6Trademark Security.

7.6.1Counterfeit Protection.  The Licensee shall use all commercially reasonable
efforts to prevent counterfeiting of the Licensed Products.  All Licensed
Products shall bear and use any reasonable counterfeit preventive system,
devices or labels designated by CKI and agreed to by Licensee acting in good
faith.

7.6.2Trademark Security.  The Licensee shall prepare and implement a trademark
security plan (a “Trademark Security Plan”) if requested by CKI at any time
during the License Period.  The implementation of any such plan shall be subject
to the prior written approval thereof by CKI.  Not later than [***] after CKI
makes such request and, thereafter, at the same time the Licensee submits the
Licensing Forecast to CKI, the Licensee shall submit a Trademark Security Plan
to CKI.  Each Trademark Security Plan (if any) shall describe the methods of
controlling the purchase, storage, requisition from storage, use and shipment of
Labels to safeguard against the escape or unauthorized use of the Licensed Mark
or Licensed Products.  Each Trademark Security Plan (if any) shall include, but
not be limited to, (i) maintaining necessary records to account for and
reconcile all flows of Labels and (ii) providing for an annual audit by the
Licensee of such flows and use, for each manufacturing facility in which Labels
are affixed to Licensed Products.  Within [***] after completion of such audit,
the Licensee shall provide CKI with a detailed copy of the audit report.  In the
event that a manufacturing facility cannot regularly

25

--------------------------------------------------------------------------------

 

account for and reconcile substantially all of the Labels or Licensed Products,
the Licensee shall discontinue placing orders with such facility upon CKI’s
request.

7.7Use of Licensed Mark on Invoices, etc.   The use of the Licensed Mark by the
Licensee on invoices, order forms, stationery and related materials; in
advertising in telephone or other directory listings; or on any internet or
website (for identification or promotion only; not for Licensed Product sales
unless and except only as approved by CKI in writing) is permitted only upon
CKI’s prior written approval of the format in which the Licensed Mark is to be
so used, the juxtaposition of the Licensed Mark with other words and phrases,
the specific trade name (and form and format thereof), the content of the copy
and filing of a fictitious name certificate (“d/b/a”) if using the Licensed Mark
or portion (e.g., “CK”) in such name (or other regional notice of “trade” name
or use of the Licensed Mark) as applicable, as approved by CKI, and only under
the terms and for the duration of the Agreement.

7.8Monitoring.  The Licensee shall use reasonable efforts to monitor the use of
the Licensed Mark by the Licensee’s customers and to require its customers to
advertise, display and promote the Licensed Mark in a manner consistent with the
terms and conditions of this Agreement.

ARTICLE VIII TERM AND TERMINATION

8.1Expiration.  The License and, subject to §8.5, the other rights granted to
the Licensee hereunder shall terminate at the end of the License Period and all
rights shall immediately revert to CKI.

8.2Other Rights Unaffected.  It is understood and agreed that termination of the
License or other rights granted to the Licensee hereunder by CKI on any ground
shall be without prejudice to any other rights or remedies which CKI may have.

8.3Immediate Right of Termination of the License.  If any of the following
grounds for termination shall occur, CKI may elect, by [***] written notice to
the Licensee, to terminate immediately (unless timely cured as evidenced to CKI)
the License and other rights granted to the Licensee hereunder:

(a)

Deliberately omitted;

 

(b)

The Licensee shall sell or distribute an entire group of Licensed Products, or
shall repeatedly sell or distribute individual items of Licensed Products, under
circumstances that Licensee knows or should know cause a breach of § 6.2; or
Licensee shall distribute or sell any product under the Licensed Mark not
included within the definition of Products hereunder and not specifically
approved by CKI in writing (whether as sales or promotion or gift items and
whether or not to the public), unless timely cured as evidenced to CKI, within
[***] following written notice;

 

(c)

Failure by the Licensee to perform or observe any material or substantive term
or covenant or agreement contained in § 11.4 (including as referenced in
§8.3(h),(e) or (k));

 

(d)

The Licensee shall knowingly sell or distribute Licensed Products to retailers
not approved by CKI in accordance with §§ 6.13 or 6.14 [***];

 

(e)

Underpayment by the Licensee of royalties of [***] or more with respect to any
quarterly period within an Annual Period or with respect to any Annual Period,
or of [***] or more with respect to any two (2) consecutive  or non-consecutive
quarterly periods within an Annual Period with respect to any two consecutive
Annual Periods; or Licensee fails to make any payment due hereunder for [***] or
more following notice of non-payment;

 

(f)

The Licensee institutes for its protection, or is made a defendant, in any
proceeding under bankruptcy, insolvency, reorganization or receivership law, or
the Licensee is placed in receivership or makes an assignment for benefit of
creditors or is, or states that it is, unable to meet its debts in the regular
course of business, and such involuntary proceedings or receiverships are not
dismissed or vacated within 60 days of filing or appointment;

 

(g)

Cessation by the Licensee of, or the taking of steps intended by the Licensee to
cease, its business;

 

26

--------------------------------------------------------------------------------

 

(h)

The Licensee (or any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or other entity (each a “Person”) that “controls”
Licensee (a “Controlling Entity”)), assigns, attempts to assign, sublicenses,
attempts to sublicense, or otherwise transfers or attempts to transfer, by
operation of law or otherwise, any of its rights or obligations hereunder
(including any attempt by the Licensee to establish a distributorship without
the prior consent of CKI as to such distributor and distributorship
agreement).  Any such attempted or completed assignment, sublicense or transfer
(“Transfer”), whether voluntary or by operation of law, directly or indirectly,
will be void and of no force or effect;

 

(i)

Without the prior written consent of Licensee, any Person (other than a
controlling shareholder of Licensee on the date hereof) directly or indirectly
becomes the owner of [***] or more of the outstanding voting equity ownership of
Licensee or any Controlling Entity of Licensee; or any such Person acquires
either (a) the ability to elect the majority of the board of directors of
Licensee or a Controlling Entity of Licensee or (b) 50% or more of the
outstanding voting equity ownership of Licensee or any Controlling Entity of
Licensee;

 

(j)

A change, effect or circumstance occurs that is materially adverse to the
business, condition, operations, performance, or properties of the Licensee and
prospects of the Licensee or its ability to perform timely its obligations under
this Agreement, unless timely cured as evidenced to CKI, within [***] following
written notice;

(k)

Licensee transfers all or substantially all of its assets, or any Controlling
Entity of Licensee transfers directly or indirectly its ownership or control
over Licensee;

 

(l)

A final judgement of [***] or more is entered against the Licensee, unless
timely cured as evidenced to CKI, within [***] following written notice;

(m)

Any indebtedness of the Licensee in excess of [***] is accelerated or otherwise
comes due and payable before its stated maturity and is not subject to cure
under the applicable instrument or if curable not cured within [***], unless
such indebtedness is repaid in full within [***] of such accelerated due date,
unless timely cured as evidenced to CKI, within [***] following written notice;

 

(n)

Any failure by the Licensee to maintain a net worth of at least [***] or a debt
to equity ratio of not more than [***] to 1.0 under US generally accepted
accounting principles (“GAAP”) for any quarterly period, or any Annual Period
during the Term, commencing with the quarterly period ending 31 March 2021; or

 

(o)

Deliberately omitted.

 

(p)

The Licensee fails to perform any of its material or substantive obligations
hereunder, which failure may adversely affect the Licensed Mark (e.g. validity,
enforceability or reputation thereof) [***];

(q)

Deliberately omitted.

 

(r)

The Licensee shall (i) use a contractor, subcontractor or supplier that does not
comply with the Standards under §6.15 or materially breaches the Third Party
Manufacturing Agreement or that Licensee knows, or should reasonably know, has
materially breached a similar agreement with CKI or its Affiliates or any
licensee of CKI or any of its Affiliates; (ii) uses or authorizes the use of a
contractor, subcontractor or supplier that is a Prohibited Entity or Individual;
(iii)  uses an unapproved facility for the production of Licensed Products or
the components thereof, (iv) does not timely conduct requisite audits (including
re-audits) of facilities used for the production of Licensed Products or the
components thereof, (v) fails, within a reasonable period of time, to terminate
use of a contractor, subcontractor or supplier that Licensee knows, or
reasonably should know, uses false employment, health, safety or salary records,
(vi) uses a contractor that violates Anti-Bribery Laws or offers any of CKI’s or
its Affiliates’ associates or auditors/assessors of money, gifts, travel or
entertainment or other consideration that is intended to or may be construed as
an inducement to act (whether by commission or omission) in any manner; (vii)
uses a contractor, subcontractor or supplier that makes physical or verbal
threats to CKI or its Affiliates or their auditors or other representatives,
refuses entry to the manufacturing site, denies access to documents, or denies
permission to interview workers; (viii) does not provide CKI or its parent PVH
with an accurate listing of facilities used for the production of Licensed
Products within [***] after CKI’s request therefor; (ix) fails, within a
reasonable period of time to terminate use of a facility that Licensee knows, or
reasonably should know fails to comply with any material standard contained in
the Standards or repeatedly fails to comply with the Standards; (x) fails,
within a reasonable period of time to terminate use of a facility that Licensee
knows, or reasonably should know sells Licensed Products to unauthorized
entities; (xi) fails, within a reasonable period of time, to terminate use of a
facility to

27

--------------------------------------------------------------------------------

 

produce Licensed Products that Licensee knows, or reasonably should know fails
to take remediation efforts requested in writing to bring such manufacturer,
contractor or supplier into compliance with the Standards; (xii) uses a facility
to produce Licensed Products but fails to conduct and complete certain training
of such facility requested by CKI or its parent PVH or fails to reimburse CKI in
connection with training of such facility; (xiii) fails, within a reasonable
period of time, to terminate use of a facility to produce Licensed Products that
Licensee knows, or reasonably should know Produces or uses counterfeit products
or components or (xiv) fails, within a reasonable period of time, to terminate
its use of a facility to produce Licensed Products that Licensee knows, or
reasonably should know fails to produce Licensed Products of the requisite
quality and is not able to demonstrate to CKI’s reasonable satisfaction that (A)
it is diligently and in good faith taking measures to ensure that that the
facility produces Licensed Products of the requisite quality and (B) Licensed
Products that are not of the requisite quality are not being sold or
distributed; in each case unless timely cured as evidenced to CKI, within [***]
following written notice; or

 

(s)

The repeated violation by the Licensee of any term or covenant or agreement
contained in this Agreement, other than those specified above in this §8.3, or
individual violations of various terms or covenants (or individual  failures of
a number or requirements or obligations, other than those specified above in
this §8.3), that is on a recurring and persistent basis as to indicate a
careless or willful or reckless disregard for compliance with Licensee’s
obligations this Agreement, unless timely cured as evidenced to CKI, within
[***] following written notice.

 

8.4Termination With Notice and Right to Cure.  In the event of the failure by
the Licensee to perform or observe any material term or covenant or agreement
contained in this Agreement or in the event of the breach of or default in
any  responsibility or obligation of License hereunder, other than those
specified in § 8.3, CKI may terminate the License and the other rights granted
to the Licensee under this Agreement by giving notice of termination to the
Licensee (a “Notice of Termination”), which termination shall become effective
automatically unless the Licensee cures the breach within [***] of the giving of
the Notice of Termination unless such cure cannot be completed within [***], in
which case termination will not become effective so long as the Licensee is in
good faith diligently and expeditiously attempting to cure such breach,
throughout such period, and cures the breach within [***].  In the event of
notice of termination due to quality defect which specifies no further shipment
of the applicable Licensed Products, Licensee will promptly cease shipment
(taking all efforts to stop, and cause all employees to stop, such
shipments).  If the Licensee does ship Licensed Products in contravention to the
immediately preceding sentence, [***].  Licensee hereby waives any and all
rights relating to claims for wrongful termination, loss of goodwill and
consequential (or other than direct) damages in connection with any termination
of this Agreement and agrees not to allege any such claim.

8.5Effect of Termination.  Upon the expiration or termination of the License and
the License Period for any reason whatsoever, all of the rights of the Licensee
under this Agreement shall forthwith terminate and immediately revert to CKI;
all royalties on sales theretofore made, as well as any and all amounts payable
or incurred by CKI applicable to this Agreement including services or work
performed or in process as to advertising, public relations, visual display and
other activities shall become immediately due and payable; the Licensee shall
forthwith discontinue all use of the Licensed Mark, except that the Licensee
may, on a non-exclusive basis, during the period (i) commencing on the date of
the expiration of the License Period pursuant to § 2.1 or §2.2 or termination of
the License and ending [***] thereafter (the “Disposal Period”), consummate all
sales of Licensed Products which were firm on the date of such expiration or
termination and sell the balance of the inventory not purchased by CKI within
[***] following date of expiration or termination, to be sold within the
applicable Disposal Period as provided in §8.6; provided, however, that any
advertising used during the Disposal Period shall be subject to CKI’s prior
written approval (which approval right shall be exercised by CKI consistently
with its exercise of such approval rights prior to the Disposal Period) and such
disposition of the Licensed Products shall continue to be subject to the
Licensee’s obligations hereunder, including, but not limited to, payments to be
made to CKI, and royalties with respect thereto shall be due on the last day of
the Disposal Period.  Without limiting the generality of the first clause of
this §8.5, the Licensee acknowledges that activities, including sales during the
Disposal Period, are on a non-exclusive basis. Furthermore, in the event of
breach of any of Licensee’s obligations during the Disposal Period, upon [***]
notice by CKI (without any right to cure) the Disposal Period shall
terminate.  Subsequent to the Disposal Period or, if none, subsequent to such
termination, the Licensee shall no longer use the Licensed Mark, any variation,
imitation or simulation thereof, or any trademark similar thereto; and if
applicable, the Licensee will promptly transfer to CKTT and, where applicable,
to CKI, free of charge, all registrations, filings and rights including for
example short form recordations as “licensee” in jurisdictions outside the U.S.,
which may apply with regard to the Licensed Mark which it may have possessed at
any time; and the Licensee shall thereupon deliver to CKI, free of charge, all
Licensed Products and all Designs in its possession or control, designed or
approved by CKI, and all Labels supplied by CKI in the Licensee’s possession or
control, and any additional design data and information (e.g. to include
sources, such as for fabric,

28

--------------------------------------------------------------------------------

 

trim and actual production) “in development” or  “in process” for Collections
which have been expected to be shown or shipped following termination of this
Agreement (for example if termination is earlier than expiration due to breach
or default).  CKI shall have the option, exercisable upon notice to the Licensee
within [***] of such expiration or termination, to negotiate the purchase of
Labels which have not been supplied by CKI.  If such negotiations do not result
in the purchase of such Labels or any part of W-I-P, the Licensee shall destroy
the unused Labels and W-I-P (except for piece goods or other unidentifiable
generic materials otherwise useable by Licensee) at the end of the Disposal
Period or, if none, upon such termination, under the supervision of CKI, and the
Licensee shall supply to CKI a certificate of destruction thereof signed by a
duly authorized officer of the Licensee or a professionally recognized third
party/outside service.

8.6Inventory Upon Termination.  Upon the expiration or termination of the
License and the License Period for any reason whatsoever, the Licensee shall
immediately deliver to CKI a complete and accurate schedule of inventory of
Licensed Products (i.e., inventory constituting finished Licensed Products on
hand at termination only (no work-in-process, a/k/a “W-I-P,” piece goods or
other materials)) as of the close of business on the date of such expiration or
termination (the “Inventory Schedule”).  CKI thereupon shall have the option,
exercisable by written notice to the Licensee within [***] after its receipt of
the Inventory Schedule, to purchase (or to have its designee purchase) any or
all of the inventory (other than inventory required to consummate sales of
Licensed Products which were firm on the date of such expiration or termination)
for an amount equal to [***].  Percentage Royalties shall not be payable with
respect to the purchase of the inventory by CKI.  In the event such notice is
sent by CKI, CKI (or its designee) may collect the inventory referred to therein
within 9[***] after CKI’s notice.  CKI (or its designee) will pay for the
inventory upon collection.  In the event such notice is not sent, the Licensee
may dispose of the Licensed Products during any Disposal Period pursuant to §
8.5; provided, however, that such disposition shall continue to be subject to
the Licensee’s obligations hereunder, including, without limitation, with
respect to the payment of royalties and the approval of customers and
advertising.  At the end of the Disposal Period, or if none, upon such
termination, any Licensed Products remaining in the Licensee’s possession or
control, including, without limitation, in any stores of the Licensee, shall be
destroyed; and any and all design Data, specifications, CAD’s or other Design
Materials, to include any and all piece goods and components bearing the
Licensed Mark or other “CK” or derivative indicia including packaging materials
and/or components of Licensed Products, shall be delivered to CKI free of
charge, or at the request of CKI, shall be destroyed.  Notwithstanding the
foregoing, Licensee will continue to comply with the terms of the product
warranty supplied with Licensed Products and will maintain operations and a
supply of components to repair, replace or otherwise comply with terms of such
warranties, for a two (2) year period (or such longer period consistent with the
procedures of Licensee) following the last date of the Disposal Period referred
to herein. To the extent the Licensee completely removes the Licensed Mark from
such Licensed Products, and all Labels attached to such Licensed Products, and
other Design Materials, and such Licensed Products are not recognizable as a
Licensed Product and cannot be distinguished from similar generic products
generally available in the marketplace, such Products shall no longer be
Licensed Products.  CKI shall have the right at any time after termination of
this Agreement, and at its expense, to conduct a single physical inventory of
the Licensed Products then in the Licensee’s possession or control.

8.7Freedom to License.  CKI shall be free to license to others the use of the
Licensed Mark in connection with the manufacture, sale, distribution and
promotion of Licensed Products in the Territory upon termination or expiration
of this Agreement, and at any time to enter into discussions and negotiations
and agreements applicable thereto, provided only that no shipment of Licensed
Products to retail accounts doors (for sale to consumers) (except to warehouses
prior to door delivery is permitted) and no publication of institutional or
consumer advertising of the Licensed Products pursuant to any such new license
will be permitted prior to [***].

8.8Rights Personal.  The License and rights granted hereunder are personal to
the Licensee.  No assignee for the benefit of creditors, receiver, trustee in
bankruptcy, sheriff or any other officer or court charged with taking over
custody of the Licensee’s assets or business, shall have any right to continue
performance of this Agreement or to exploit or in any way use the Licensed Mark
if this Agreement is terminated pursuant to §§ 8.3, 8.4 or 11.8, except as may
be required by law.

8.9Trustee in Bankruptcy.  Notwithstanding the provisions of § 8.8, in the event
that, pursuant to the applicable bankruptcy law (the “Code”), a trustee in
bankruptcy, receiver or other comparable person, of the Licensee, or the
Licensee, as debtor, is permitted to assume this Agreement and does so and,
thereafter, desires to assign this Agreement to a third party, which assignment
satisfies the requirements of the Code, the trustee or the Licensee, as the case
may be, shall notify CKI of same in writing.  Said notice shall set forth the
name and address of the proposed assignee, the proposed consideration for the
assignment and all other relevant details thereof.  The giving of such notice
shall be deemed to constitute an offer to CKI to have this Agreement assigned to
it or its designee for such consideration, or its equivalent in money, and upon
such terms as are specified in the notice.  The aforesaid offer may be accepted
by CKI only by written notice given to the trustee or the Licensee, as the case
may be, within [***] after CKI’s receipt of the notice to such party.  If CKI
fails to deliver such notice within said [***],

29

--------------------------------------------------------------------------------

 

such party may complete the assignment referred to in its notice, but only if
such assignment is to the entity named in said notice and for the consideration
and upon the terms specified therein.  Nothing contained herein shall be deemed
to preclude or impair any rights which CKI may have as a creditor in any
bankruptcy proceeding.

8.10Effect of CKI Bankruptcy. All rights and licenses granted by CKI hereunder
are and shall be deemed intellectual property, as such term is used in and
interpreted under section 365(n) of the United States Bankruptcy Code (the
“Code”). Each of Licensee and CKI shall have all rights, elections, and
protections under the Code and all other applicable bankruptcy, insolvency, and
similar laws with respect to this Agreement.

8.11Compensation.  Without limiting any right or remedy of CKI including its
right to seek damages for breach without (or prior to) termination,  if CKI
terminates this Agreement pursuant to § 8.3, CKI shall have the right to
receive, and the Licensee shall immediately pay to CKI, [***].

ARTICLE IX INDEMNIFICATION AND INSURANCE

9.1Indemnification by the Licensee.  The Licensee does hereby indemnify and hold
harmless CKI, its Affiliates, including, without limitation, PVH, CKTT, and its
and their current and former respective directors, officers, employees, agents,
trustees, and representatives, as well as Mr. Calvin Klein, his heirs, his
estate and their respective legal representatives (each, an “Indemnified Party”)
from and against any and all losses, liabilities, damages and expenses
(including reasonable attorneys’ fees and expenses (including allocable costs of
in-house counsel)), whether incurred in any action or proceeding between the
parties hereto or otherwise which an Indemnified Party may incur or be obligated
to pay in any action, claim or proceeding, for or by reason of any acts, whether
of omission or commission, that may be committed by the Licensee in connection
with the Licensee’s actions or performance under or related in any way to this
Agreement, including but not limited to:

(a)to the extent permitted by law, any alleged defect in any Licensed Product,
regardless of whether the action is based upon negligence or strict liability,
and regardless of whether the alleged negligence is characterized as “passive”
or “active”;

(b)the development, manufacture, labeling, sale, distribution, marketing on
advertisement or promotions of any Licensed Product by the Licensee or any other
operations under this Agreement;

(c)any violation of any warranty, representation or agreement made by the
Licensee pertaining to a Licensed Product; or

(d)the claim of any broker, finder or agent used by the Licensee in connection
with the making of this Agreement or any transactions contemplated by this
Agreement.

 

9.2Notice of Suit or Claim.  The Licensee shall promptly inform CKI by written
notice of any suit or claim against the Licensee relating to the Licensee’s
performance under this Agreement, whether such suit or claim is for personal
injury, involves alleged defects in the Licensed Products manufactured, sold or
distributed hereunder, or otherwise.

9.3Indemnification by CKI.  CKI does hereby indemnify and hold harmless the
Licensee and its Affiliates, and their respective managers, directors, members,
shareholders, employees and agents from and against any and all actual out of
pocket costs, losses, and liabilities (including reasonable attorney’s fees (not
in-house), but excluding any consequential damages, incidental damages and/or
lost profits which might be claimed by Licensee itself) which any of them may
incur or for which it may become liable or compelled to pay in any third party
action or claim alleging: (i) CKI’s breach of any representation or warranty of
CKI hereunder; or (ii) that the Licensee’s use of the Licensed Mark in
accordance with the terms of this Agreement violates the bona fide trademark
ownership rights of a third party in [***]; or (iii) that any advertising or
advertising materials originally created by CKI and used strictly in accordance
with the provisions hereof and within any limitation to usage applicable
thereto, violates the copyright of a third party, or limitation or usage rights
as to any model depicted therein.  The Licensee will promptly notify CKI of any
action or claim brought to its attention; provided, however, that the failure to
promptly notify CKI shall not relieve CKI of its obligation hereunder, except to
the extent (if any) that CKI actually prejudiced thereby.  The provisions of
this § 9.3 and the obligations of CKI set forth herein shall survive the
expiration or other termination of this Agreement.

30

--------------------------------------------------------------------------------

 

9.4Insurance.

9.4.1.Requirement.  Without limiting the Licensee’s liability pursuant to the
indemnity provisions of this Agreement, the Licensee shall maintain  (throughout
the term and Disposal Period and for one (1) year thereafter) comprehensive
general liability insurance in the amount of at least [***] (combined single
limit per occurrence and in the aggregate) with a broad form property damage
liability endorsement.  This insurance shall include broad form blanket
contractual liability, personal injury liability, advertising liability,
products and completed operations liability.  Each coverage shall be written on
an “occurrence” form.

9.4.2Theft and Destruction Coverage. The Licensee shall purchase insurance
against theft and destruction of the Licensed Products which shall (i) be
written on an “all risk” basis, including, without limitation, employee
dishonesty, flood and earthquake coverage; (ii) provide that the Licensee shall
be reimbursed for loss in an amount equal to the manufacturer’s selling price
for the Products (either by a selling price endorsement or business interruption
insurance); (iii)   be in effect while goods are on premises owned, rented or
controlled by the Licensee and while in transit or storage; and (iv) [***].

9.4.3General Provision.  The insurance described in § 9.4.1 shall include, to
the extent commercially available: (i) a cross-liability endorsement naming each
of CKI, its parent PVH, CKTT, and Mr. Calvin Klein; (ii) an endorsement stating
that CKI shall receive at least [***] written notice prior to cancellation or
non-renewal of coverage; (iii) an endorsement naming each of CKI, PVH, CKTT, and
Mr. Calvin Klein as additional insureds; (iv) an endorsement stating that the
insurance required by this Agreement is primary and that any insurance purchased
by CKI, PVH, CKTT, or Mr. Calvin Klein shall only apply in excess of the
insurance purchased by the Licensee; and (v) a waiver of subrogation in favor of
each of CKI, PVH, CKTT, and Mr. Calvin Klein; and (vi) an endorsement stating
that each of CKI, PVH, CKTT, and Mr. Calvin Klein may recover for any loss
caused CKI, its agents or employees, whether caused by the negligence (including
active, passive and gross negligence) of the Licensee, or otherwise.

9.4.4 Approved Carrier/Policy Changes.  All insurance shall be obtained from an
insurance company rated “[***]” or better by A.M. Best or otherwise approved by
CKI.  The Licensee shall give at least [***] prior written notice to CKI of the
cancellation or any modification of such insurance policy that would affect any
of CKI’s, PVH’s, CKTT’s, or Mr. Calvin Klein’s status or benefits
thereunder.  This insurance may be obtained for CKI, PVH, CKTT, or Mr. Calvin
Klein by the Licensee in conjunction with a policy which covers products other
than the Licensed Products.

9.4.5  Evidence of Coverage.  No later than 180 days from the date hereof, the
Licensee shall furnish to CKI evidence, in form and substance satisfactory to
CKI, of the maintenance and renewal of the required insurance copies of policies
with applicable riders and endorsements) and certificates of insurance.

9.4.6Territory.  The insurance set forth in this section must cover the entire
Territory.

ARTICLE X  COMPLIANCE WITH LAWS

10.1Compliance with Laws.  The Licensee shall comply with all laws, rules,
regulations and requirements of any governmental body which may be applicable to
the operations of the Licensee contemplated hereby, including, without
limitation, as they relate to the manufacture, distribution, sale or promotion
of Licensed Products, or the business conducted under this Agreement as may be
applicable, notwithstanding the fact that CKI may have approved any such item or
conduct.  Furthermore, PVH policy currently prohibits Licensee (and any
sublicensee, distributor and subcontractor) from manufacturing, importing,
selling, or distributing, any goods hereunder (whether Licensed Products or
components) in or into [***] (collectively, the “Restricted Countries”) Licensee
shall not conduct business that in any way relates to this Agreement or
authorize third parties (e.g. no contractors, subcontractors, manufacturers,
suppliers or agents) to conduct such business with any entity or individual (i)
who is a Prohibited Entity or Individual; (ii) that would otherwise cause a
violation of United States law and regulations or cause PVH to be in violation
of any United States law or regulation; or (iii) that is invested in the cotton
sector in Uzbekistan or Turkmenistan or to Licensee’s knowledge using cotton
sourced from Uzbekistan or Turkmenistan.  Licensee agrees that it will not
conduct business directly or indirectly under this Agreement in any Restricted
Country. As to certain Restricted Countries (e.g. [***]) where activity is not
proscribed by US Law or regulation but is proscribed by PVH, Licensee may submit
requests for waivers or special permissions, under PVH’s then standard policies
and procedures.

31

--------------------------------------------------------------------------------

 

Without limiting the generality of anything set forth in this Agreement,
Licensee acknowledges that CKI’s parent PVH has a strict policy regarding
ethics, and specifically with respect to payments and gifts to its
associates.  Any offer to, and acceptance by, any of PVH’s or its Affiliates’
(which includes CKI) associates of money, gifts, travel or entertainment or
other consideration that is intended as an inducement to act (whether by
commission or omission) in any manner is strictly prohibited.  In this regard,
Licensee understands that if it makes a prohibited gift or otherwise corruptly
seeks to influence or induce an associate of PVH or its Affiliates, this
Agreement and all other business with Licensee may be terminated
immediately.  Furthermore, Licensee acknowledges that CKI and its parent PVH
(and affiliated entities) are global companies based in the U.S. subject to the
U.S. Foreign Corrupt Practices Act of 1977, 15 USC 78-dd-1, et seq. as amended,
and Licensee agrees to comply therewith and with the UK Bribery Act 2010, the
PRC Anti-Unfair Competition Law and Article 164 of PRC Criminal Law, and other
relevant multilateral measures such as the OECD Convention on Combating Bribery
of Foreign Public Officials in International Business Transactions and the UN
Convention Against Corruption and relevant local laws (collectively
“Anti-Bribery Laws”), and agrees not to engage in any conduct which would cause
CKI or PVH to violate any of such Anti-Bribery Laws.  Accordingly, in connection
with this Agreement, Licensee agrees that it has not and shall not offer,
promise or give anything of value (including political contributions or Licensed
Products), whether directly or indirectly, to any Government Official (defined
below) in order to obtain or retain business or otherwise secure an improper
advantage.  “Government Officials” include (1) any officer or employee of any
government agency or entity, including elected officials, (2) any candidate,
employee or official of a political party, (3) any legislative, administrative
or judicial official, (4) any employee of a public international organization,
(5) any employee of an entity that the government owns or controls through
investment, management, oversight or subsidies, that performs a government
function (e.g., banking, health, public safety, or media services, tax
administration, utilities), and (6) any person otherwise categorized as a
government official under local law.  Examples of Government Officials include
customs officials, government inspectors, tax auditors and employees of
state-owned companies.  Licensee acknowledges it is aware of the penalties and
legal consequences involved in participating in corrupt activities.  In
addition, Licensee acknowledges that CKI and PVH has a strict policy regarding
ethics, and specifically with respect to payments and gifts to its
associates.  Any offer to, and acceptance by, any of CKI’s, PVH’s or their
Affiliates’ associates of money, gifts, travel or entertainment or other
consideration that is intended to or may be construed as an inducement to act
(whether by commission or omission) in any manner is strictly prohibited.  

 

Without limiting the generality of anything set forth in this Agreement, in the
manufacture of Licensed Products, Licensee shall abide by all limitations on
restricted substances (e.g., dyes, metals, etc.) attached hereto as Exhibit
10.1B Restricted Substances Limitation, as the same may be reasonably revised by
CKI’s parent PVH from time to time upon reasonable notice to Licensee and CKI’s
other licensees, and any reasonable “manufacturing restricted substance
limitation” requirements as provided and promulgated from PVH from time to time;
provided, however, that in the event there are additional or stricter
restrictions imposed by any revised limitations, Licensee shall have a
reasonable time period (the “RSL Sell Off Period”) to phase out manufacture of
and to sell off any Licensed Products that do not meet such additional or
stricter restrictions, including through the fulfillment of any firm orders for
Licensed Products placed or received prior to notice from CKI.   Notwithstanding
the foregoing, the RSL Sell Off Period shall be no longer than the time frame in
which CKI and its Affiliates are required to be in compliance with any
restrictions imposed by any governmental authority, settlement agreement,
judgement, or other legally binding agreement, law, or order.

Without limiting the generality of anything set forth in this Agreement
including as contained on Exhibit 10.1B Restricted Substances Limitation,
Licensee shall not knowingly allow Licensed Products to contain “conflict
minerals” (as defined in Section 1502 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act) from the Democratic Republic of Congo or any adjoining
country (the “Restricted Territory”), and such “conflict minerals” shall not
knowingly be used by Licensee in the production of Licensed Products.  The
conflict minerals include the following metals or their ores:  cassiterite
(tin), Columbite-tantalite (tantalum), wolframite (tungsten) and gold.  Upon
request by CKI, Licensee will provide CKI with complete and accurate country of
origin information for Licensed Products and their components to the extent
known to Licensee.

Licensed Products shall not incorporate cotton or any other material or product
sourced from Uzbekistan or Turkmenistan or textiles produced using cotton
sourced by Uzbekistan or Turkmenistan. In addition, Licensee may not conduct
business that in any way relates to this Agreement or authorize third parties to
conduct such business with any entity or individual that is invested in the
cotton sector in Uzbekistan or Turkmenistan or using cotton sourced in
Uzbekistan or Turkmenistan.

 

Without limiting the generality of anything set forth in this Agreement,
Licensee agrees, in accordance with all applicable laws, rules and regulations
in force from time to time, to maintain diligent and strict policies and
procedures, to

32

--------------------------------------------------------------------------------

 

safeguard personal data and information of any end consumer (“Private Data”), if
applicable, whether constituting EU residents’ personal data (as defined in EU
Regulation 2016/679 General Data Protection Regulation or GDPR and its local
implementation legislation), as to the U.S. the FTC Disposal of Consumer Report
Information and Records Rule, 16 C.F.R. § 682 (2005) as well as the California
Consumer Protection Act (“CCPA”); security breach notification laws (such as
Cal. Civ. Code §§ 1798.29, 1798.82 - 1798.84); laws imposing minimum data
security requirements (such as Cal. Civ. Code § 1798.81.5 and 201 Mass. Code
Reg. 17.00), laws requiring the secure disposal of records containing certain
Personal Data (such as N.Y. Gen. Bus. Law § 399-H), or as to Private Data under
any other jurisdictional authority in the Territory, as to operations under this
Agreement (collectively, “Privacy Regulations”); and to enter into a separate
data processing agreement or other agreement, if and to the extent required by
any Privacy Regulations. In case Private Data is obtained, disclosed or
processed in the future, Licensee agrees that it shall (i) comply in all
material respects with all the Privacy Regulations in force from time to time
and applicable to this Agreement; (ii) collect, store, transmit, process and
destroy any such personally identifiable information or data in accordance with
all the Privacy Regulations; and (iii) not do, or cause or permit to be done,
anything which may cause or otherwise result in a breach by CKI (or its parent
PVH) of the same, and (iv) in the event consumers’ Private Data is obtained by
Licensee under or in relation to this Agreement, notify CKI (or its parent PVH)
promptly and otherwise ensure such data is handled in compliance with Exhibit
10.1A E-Commerce Guidelines attached hereto and incorporated herein.  For
purposes of this Agreement, “Private Data” includes any information collected by
or provided to Licensee under this or in connection with this Agreement that,
alone or in combination with other information, identifies or could reasonably
identify a particular person or household, as provided under any Privacy
Regulations. Private Data may include, but is not limited to, identifiers (e.g.,
name, Social Security Number), or other tax identification number, biometric
information, network activity information (e.g., IP address), geolocation data,
audio and visual information, employment information and education information.

 

10.2Equitable Relief.  CKI shall be entitled to equitable relief by way of
temporary and permanent injunction and such other and further relief at law or
in equity as any court with jurisdiction may deem just and proper.  The Licensee
waives the requirement of the posting of a bond in connection with any
application by CKI for equitable relief.

ARTICLE XI  MISCELLANEOUS

11.1Warranties and Representations of the Parties.  Each of the parties hereby
represents and warrants to the other party that:  it is a corporation (or
limited liability company, as applicable) duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation; it has
the full right, power and authority to enter into, and perform its obligations
under, this Agreement; and all necessary corporate acts have been effected by it
to render this Agreement valid and binding upon it.

11.2Definitions.  Defined terms used herein have the meaning ascribed thereto in
the applicable section in which set forth.

11.3Notices.  All reports, approvals and notices required or permitted to be
given under this Agreement shall be in writing and shall, unless specifically
provided otherwise in this Agreement, be deemed to have been given if personally
delivered or faxed (on the date sent), or if mailed, three business days from
the date of mailing (by certified or registered mail, return receipt requested
and postage prepaid), or if by overnight air courier, one business day from the
date of overnight air courier handling as follows:

 

 

If to CKI, to:

Calvin Klein, Inc.

 

 

205 West 39th Street

 

 

New York, New York 10018

 

 

Attention: Chief Executive Officer

 

 

Telephone: (212) 292-9298

 

 

Facsimile: (212) 292-9724

 

 

 

 

 

 

 

With a copy to:

Calvin Klein, Inc.

 

 

205 West 39th Street

 

 

New York, New York 10018

 

 

Attention: General Counsel

33

--------------------------------------------------------------------------------

 

 

 

Telephone: (212) 292-9652

 

 

Facsimile: (212) 764-6784

 

 

 

 

 

 

 

If to the Licensee, to:

Movado Group, Inc.

 

 

650 From Road, Ste 375

 

 

Paramus, New Jersey 07652

 

 

Attention: Calvin Klein Brand President

 

 

Telephone: (201) 267-8000

 

 

Facsimile: 201 (267)-8050

 

 

 

 

 

 

 

With a copy to:

Movado Group, Inc.

 

 

650 From Road, Ste 375

 

 

Paramus, New Jersey 07652

 

 

Attention: General Counsel

 

 

Telephone: (201) 267-8105

 

 

Facsimile: (201) 267-8050

 

A party may change its address for receipt of notices at any time upon notice to
the other party.

11.4No Assignment without Consent.  The License and all rights granted to the
Licensee hereunder are personal in nature, and the Licensee shall not Transfer
the License as referenced in §8.3, this Agreement or its rights and interest
hereunder, or any part hereof, without the prior written consent of CKI, which
consent may be withheld by CKI in its sole and absolute discretion.  In the
event CKI consents to a change-in-control Transfer, such consent may be based on
financial considerations, “competitor” relationships (including “competitor”
relationships as to any of CKI’s parent PVH or PVH’s Affiliates), and/or other
considerations and contingencies, and subject to payment to CKI of a consent fee
to be set by CKI.  

11.5No Sublicense; No Distribution Agreement without Consent.  The Licensee is
prohibited from granting any sublicenses under this Agreement.  The Licensee is
prohibited from entering into any distribution agreements with respect to
Licensed Products under this Agreement, without the prior written consent of CKI
to both the potential distributor as well as to the form of agreement, which
consent may be withheld by CKI in its reasonable discretion; provided that no
approval shall be required for the terms and conditions of a distribution
agreement that is substantially identical to a template previously approved by
CKI. No distributor shall reduce, diminish, curtail or modify any of Licensee’s
obligations and responsibilities or provisions hereof including but not limited
to payments of expenditures, and Licensee will ensure and guarantee compliance
by such parties.

11.6Assignment by CKI.  CKI shall have a complete and unrestricted right to
Transfer any or all of its rights and interests in this Agreement, provided that
such transferee is bound by all of the terms hereof, and subject to the
Licensee’s right to continue to exercise its rights hereunder.

11.7No Agency.  This Agreement will not constitute the parties as partners or as
joint venturers, or either as agent of the other and the Licensee shall not
represent itself as the agent or legal representative of CKI or its Affiliates
for any purpose whatsoever and shall have no right to create or assume any
obligation of any kind, express or implied, for or on behalf of them in any way
whatsoever.  CKI shall similarly not represent itself as the agent or legal
representative of the Licensee or its Affiliates.  CKI shall have not
responsibility for any of Licensee’s operations or production, or of Licensee’s
manufacturing, distribution or sales or marketing facilities or for any
decisions that may be made in connection therewith regardless of whether CKI
approves, recommends, requires or suggests any of the same.

11.8Suspension of Obligations.  If the Licensee shall be prevented from
performing any of its obligations because of governmental regulation or martial
order, or by war, declared or undeclared, or other major and material calamities
such as fire, earthquake, pandemic or similar Acts of God (collectively, “Force
Majeure Events”), the Licensee’s obligations so affected shall be suspended
during the period of such conditions for up to [***] only (“Force Majeure
Period”) except for Licensee’s obligations to pay any and all Percentage
Royalties or Fees,  Advertising Expenditures, and Sole and Absolute
Contributions, in each case based on Net Sales earned amounts (but not minimum
dollar amounts) and all such earned fees and amounts, and any and all other
amounts or payments including, for example interest, under the Agreement and
provided

34

--------------------------------------------------------------------------------

 

the Licensee promptly commences and proceeds diligently to ameliorate the
effect.  If such condition continues for a period of more than [***], CKI shall
have the right to terminate this Agreement.

11.9Benefit.  This Agreement shall inure to the benefit of and be binding upon
the parties hereto, and, subject to §§ 11.4 and 11.6, their successors and
assigns.  PVH, CKTT and Mr. Calvin Klein (with respect to the indemnification
and insurance coverage provisions contained in §9) shall be third-party
beneficiaries of this Agreement and, whether or not expressly set forth herein,
shall have the right (a) to exercise, and enforce against the Licensee, the
rights of CKI hereunder if CKI fails to exercise such rights, and (b) to
exercise, and enforce against the Licensee, the same rights as CKI hereunder in
addition to (and not in lieu of) any rights CKI has hereunder.  Nothing herein
shall be deemed to give the Licensee any rights to make any claim against PVH,
CKTT and/or Mr. Calvin Klein.

11.10Entire Agreement; Amendment.  This Agreement, including the exhibits
hereto, constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and all prior agreements, contracts, promises,
representations and statements between them, if any, whether written or oral,
with respect thereto are merged into this Agreement.  This Agreement may not be
amended or modified, except in a writing signed by both parties hereto.

11.11Non-Waiver.  No waiver by either party of any breach hereof or default
hereunder will constitute a continuing wavier of such provision or of any other
provision of this Agreement.  Acceptance of payment by CKI will not be deemed a
waiver by CKI of any violation of or default under any of the provisions of this
Agreement by the Licensee or an election of remedies as to which any and all
rights (and all remedies) are expressly reserved and retained.

11.12Severability.  In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of such provisions shall
not be affected or impaired in any other jurisdiction, nor shall the remaining
provisions contained herein in any way be affected or impaired thereby.

11.13Headings.  The headings of the Articles and sections of this Agreement are
for convenience only and in no way limit, define or affect the terms or
conditions of this Agreement.

11.14Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.15Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS PRINCIPLES OF
CONFLICTS OF LAW.  (However, disputes regarding the Licensed Mark will be
resolved in accordance with the U.S. Federal trademark laws and related laws,
statues, rules and regulations of the United States unless there are no U.S.
Federal laws, statutes, rules or regulations dispositive of such dispute, in
which event such disputes will be resolved in accordance with the previously
described laws of the State of New York.)

11.16Jurisdiction.  Any legal action or proceeding with respect to this
Agreement shall be brought in the federal or state courts seated in the County
of New York, State of New York and, by execution and delivery of this Agreement,
each party hereby accepts for itself and in respect to its property, and submit
to generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts.  The Licensee hereby irrevocably and unconditionally waives any claim
for special, consequential or punitive damages and any objection, including,
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing or
maintaining of any such action or proceeding in such respective
jurisdictions.  Each party irrevocably and unconditionally consents to the
service of process of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to the other party at its address for notices provided in § 11.3, such
service to become effective 30 days after such mailing.

11.17Non-Solicitation.

(a)The Licensee agrees that during the License Period and for a period of [***]
following the termination or expiration thereof for any reason, the Licensee
shall not hire or solicit to hire, whether on its own behalf or on

35

--------------------------------------------------------------------------------

 

behalf of any other person (other than CKI), any management level or executive
level employee of CKI or any of its Affiliates or any management level or
executive level employee who had left the employ of CKI or any of its Affiliates
within [***] of the termination or expiration of the License Period.  In
addition, during the License Period and such [***] period thereafter, the
Licensee shall not, directly or indirectly, encourage or induce any management
level or executive level employee of CKI or any of its Affiliates to leave CKI’s
or such Affiliate’s employ.

 

(b)CKI agrees that during the License Period and for a period of [***] following
the termination or expiration thereof for any reason, CKI shall not hire or
solicit to hire, whether on its own behalf or on behalf of any other person
(other than the Licensee), any management level or executive level employee of
the Licensee or any of its Affiliates or any management level or executive level
employee who had left the employ of the Licensee or any of its Affiliates within
[***] of the termination or expiration of the License Period.  In addition,
during the License Period and such [***] period thereafter, CKI shall not,
directly or indirectly, encourage or induce any management level or executive
level employee of the Licensee or any of its Affiliates to leave the Licensee’s
or such Affiliate’s employ.

 

11.18Confidentiality.  Each of the parties hereto acknowledges that it may
receive from the other (the “Disclosing Party”): (a) prints, designs, ideas,
sketches, and other materials or information, including, without limitation;
(b) financial or business information; (c) a formula, pattern, compilation,
program, device, method, technique, or process; or (d) other information that in
each case derives independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value from its disclosure or use which the Disclosing Party intends to use on or
in connection with lines of merchandise other than the Licensed Products and
which have not as yet found their way into the channels of distribution. The
parties recognize that these materials are valuable property of the Disclosing
Party.  Each of the parties hereto acknowledges the need to preserve the
confidentiality and secrecy of these materials and agrees to take all necessary
steps to ensure that use by it, or by its contractors, will in all respects
preserve such confidentiality and secrecy, while acknowledging that each of the
parties works with others on product development and designs. Furthermore,
Licensee acknowledges and agrees that it will keep all CKI (and its parent
PVH’s) data, obtained via access to CKI or PVH computer networks or systems,
(including for example, confidential information and personally identifiable
information/personal data aka “PII/PD”) confidential and secure and maintain
operations and procedures (e.g. encryption) to protect against leakage and third
party “hackers”, including as applicable security policies and procedures
applicable to GDPR EU laws, rules and regulations applicable to PII/PD,
including entering into a “standard contractual clause” agreement, in the form
prescribed by PVH (for its and its Affiliates, vendors/suppliers and licensees
as applicable) as to privacy shield  requirements, as reasonably and promptly
agreed to by Licensee, and incorporated herein, by amendment by this Agreement.
None of the parties shall, at any time during the License Period or any time
thereafter, disclose or use for any purpose, other than as contemplated by this
Agreement, any confidential information and data relating to the business of the
other, except as required or otherwise considered necessary in or to its
business, but under its normal and customary confidentiality procedures
applicable overall as to such use.  Nothing herein shall be deemed to limit
CKI’s rights under §§ 6.8 and 6.12.  

The provisions of this § 11.18 shall not apply to information that (i) is now or
hereafter becomes generally available to the public, other than as a result of a
breach hereof, or (ii) is obtained from a third party that, to the knowledge of
the party receiving the information, is not under any obligation to keep such
information confidential.

 

Notwithstanding anything in this § 11.18 to the contrary, if any party becomes
legally compelled (including by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
any of the confidential information, such party shall provide the others with
prompt written notice of such requirement so that the party whose information it
is may seek a protective order or other appropriate remedy.  If such protective
order or other remedy is not obtained, the party under compulsion to disclose
the information agrees to disclose only that portion of the confidential
information, which it is advised by counsel, is legally required to be
disclosed, and it agrees to take all reasonable steps to preserve the
confidentiality of the confidential information (including by obtaining, at the
cost of the owner of the information, an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the confidential
information).  In addition, the party under compulsion to disclose the
information shall not oppose any effort (and shall, if and to the extent
requested by the owner of the information, cooperate with, assist and join with
the owner of the information, at the expense of the owner of the information) in
any action by the owner of the information to obtain a protective order or other
reliable assurance that confidential treatment will be accorded the confidential
information.

 

36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

CALVIN KLEIN, INC.

 

 

 

 

 

 

 

 

By:

/s/ Eugene Gosselin

 

 

 

Eugene Gosselin, CFO, EVP Ops

 

 

 

 

 

 

 

 

MOVADO GROUP, INC.

 

 

 

 

 

By:

/s/ Mitchell Sussis

 

 

 

Mitchell Sussis, Senior VP

 

 

 

 

 

 

 

 

SWISSAM PRODUCTS LIMITED

 

 

 

 

 

By:

/s/ Mitchell Sussis

 

 

 

Mitchell Sussis, Director

 

 

37